 

Exhibit 10.1

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

THE STATE OF CONNECTICUT ACTING BY
AND THROUGH THE UNIVERSITY OF
CONNECTICUT

 

SEVEN STARS CLOUD GROUP, INC.

 

JULY 10, 2018

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the l0th day of
July, 2018, is made by and between THE STATE OF CONNECTICUT, ACTING BY AND
THROUGH THE UNIVERSITY OF CONNECTICUT, a constituent unit of the state system of
public higher education of the State of Connecticut, having an address at 352
Mansfield Road, Unit 2122, Storrs, Connecticut 06269 (the “Seller”) and SEVEN
STARS CLOUD GROUP, INC., a Nevada corporation, having a business address of 55
Broadway, 19th Floor, New York, NY 10007 (the “Purchaser”). The date that this
Agreement is approved by the Attorney General of the State of Connecticut, as
evidenced by his signature and dating below, shall constitute the “Effective
Date” as used herein.

 

RECITALS:

 

WHEREAS, Seller desires to sell the Property (defined in Section 1.1), and
Purchaser desires to purchase the Property from Seller; and

 

WHEREAS, Seller and Purchaser, intending to be bound by this Agreement, desire
to set forth herein the terms, conditions and agreements under and by which
Seller shall sell and Purchaser shall purchase the Property described.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

1.            THE PROPERTY

 

1.1.         Description. Subject to the terms and conditions of this Agreement,
and for the consideration set forth herein, Seller hereby agrees to sell, assign
and convey, and Purchaser hereby agrees to purchase and acquire, all of Seller's
right, title and interest in and to the following (collectively, the
“Property”):

 

1.1.1.          The fee interest in those certain parcels of land located in
Hartford County, Connecticut, formerly commonly known as the University of
Connecticut - Greater Hartford Campus, in the Town of West Hartford (the “Town”)
and being more specifically described on Schedule 1.1.1, attached hereto (the
“Land”), along with the title in and to all buildings (collectively, the
“Buildings”), together with all other improvements, parking facilities and
fixtures, located on the Land (the Buildings and any and all other improvements
located on the Land are hereinafter referred to collectively as the
“Improvements”), and all easements, hereditaments, appurtenances, development
rights, transferrable permits and approvals, and other benefits, if any,
pertaining to or affecting the Land (collectively, the “Easements”). The Land,
Improvements and Easements are hereinafter collectively referred to as the “Real
Property”.

 

 2 

 

 

1.2.          Agreement to Convey. Seller agrees to sell and convey, and
Purchaser agrees to purchase and accept, at the Closing (defined in Section
2.5): (a) the fee title to the Real Property by way of the Deed (defined in
Section 8.1.1), to be executed and delivered by Seller and which shall be
subject to the Permitted Exceptions (defined in Section 3.4), including the
Ballfield Lease (as defined in Section 3.4.6); and (b) the remainder of the
Property, by way of one or more other instruments of conveyance.

 

2.            PURCHASE PRICE AND PAYMENT.

 

2.1.         Purchase Price. The purchase price for the Property (the “Purchase
Price”) is Five Million Two Hundred Thousand and 00/100 Dollars ($5,200,000.00),
subject to adjustment as detailed herein.

 

2.2.         Deposit.

 

2.2.1.          Initial Deposit. Purchaser shall deposit with Seller the sum in
cash of Five Hundred Twenty Thousand and 00/100 Dollars ($520,000.00) (the
“Deposit”) upon execution of this Agreement by the Attorney General of the State
of Connecticut. Payment will be made in accordance with the wire instructions
set forth on Schedule 2.2.

 

2.2.2.          Maintenance of Deposit. The Deposit shall operate as a credit
against the Purchase Price at Closing. The Deposit is nonrefundable, except as
otherwise expressly provided in this Agreement.

 

2.3.         Balance of Purchase Price. At Closing, Purchaser shall pay in cash
the balance of the Purchase Price.

 

2.4.         Payment. Purchaser shall pay to Seller the Purchase Price on the
Closing Date by wiring such amount in cash to Seller. The Purchase Price shall
also be subject to further adjustments for prorations and credits required to be
made in accordance with Section 7, below.

 

2.5.         Closing. The purchase and sale of the Property shall be consummated
at closing (the “Closing”) on a date mutually satisfactory to Purchaser and
Seller (the “Closing Date”), which shall be not more than thirty (30) days after
satisfaction of the conditions described in Sections 6.3.1, 6.3.2 and 6.3.3;
provided that Purchaser shall have the right to postpone the Closing Date by up
to fifteen (15) days on written request delivered no later than five (5) days
prior to the scheduled Closing Date. Closing shall occur at 10:00 a.m.
(Eastern), on the Closing Date at the offices of Shipman & Goodwin LLP, One
Constitution Plaza, Hartford, Connecticut 06103, or at such other time and place
as may be agreed to in writing by Seller and Purchaser. Alternatively, Closing
may occur through an escrow closing conducted by a title insurance company
reasonably acceptable to Seller and Purchaser acting as an escrow agent (the
“Escrow Agent”). Seller and Purchaser may jointly or severally enter into one or
more closing instruction letters that set forth each party's conditions of
Closing (each, an “Escrow Instruction Letter”), which Escrow Instruction Letters
shall not be inconsistent with the provisions of this Agreement. Upon
satisfaction or completion of all Closing conditions and deliveries, Escrow
Agent shall deliver the Closing documents to the appropriate parties, record the
Deed and any other applicable recordable documents, and make disbursements
according to the Settlement Statement (defined in Section 8.1.7).

 



3

 

 

3.            ACCESS; DOCUMENT REVIEW.

 

3.1.         Access to the Property. Purchaser acknowledges and agrees that the
Purchase Price is based upon its obligation to purchase of the Property without
conditions or contingencies (except those set forth in Section 6.1). Purchaser
further acknowledges and agrees that it is satisfied with the condition of the
Property, and that its obligation to purchase the Property pursuant to this
Agreement is not subject to any contingency relating to inspection of or due
diligence regarding the Property, the physical or other condition of the
Property (including, without limitation, the environmental condition of the
Property), the Purchaser's intended use of the Property, or the availability of
any permits, consents or other approvals of any local, state, federal or other
governmental authority that may be required for the use, development and/or
occupancy of the Property, including any specific use intended by Purchaser.

 

3.1.1.          Seller shall permit Purchaser and Purchaser's agents and
representatives access to the Property prior to Closing to engage in activities
which are related to Purchaser's intended use and development of the Property.
Before Purchaser and/or any of its agents or representatives enter the Property,
Purchaser shall give Seller two (2) business days' advance written notice to:

 

Robert Sitkowski

Attorney

University of Connecticut – Office of the General Counsel

Budds Building

343 Mansfield Road, Unit 1177

Storrs, Connecticut 06269-1177

email: Robert.sitkowski@uconn.edu

telephone: (860) 486-3396

 

3.1.2.          At Seller's option, a representative of Seller may accompany
Purchaser and/or Purchaser's agent or representative. Purchaser agrees to be
solely responsible for its conduct and the conduct of Purchaser's agents and
representatives on and adjacent to the Property and shall assume and pay for all
expenses incurred in connection therewith. At all times during the presence of
Purchaser or Purchaser's representatives on the Property, Purchaser agrees that
Purchaser will not allow, and Purchaser's representatives will not conduct any
environmental or other investigation involving soil borings or monitoring wells,
or otherwise disturb the Property. If Purchaser causes any such disturbance,
Purchaser agrees to return the Property to substantially the same condition
existing before entry and/ or occupation by Purchaser's representatives.
Purchaser shall schedule access to minimize interference with Seller's
operations.

 

 4 

 

 

3.1.3.          Purchaser shall be responsible for any and all costs, penalties,
fines, losses, claims, liabilities and expenses (the “Costs”) arising from or in
connection with its access to the Property. Purchaser shall indemnify and hold
harmless Seller from any and all Costs incurred by Seller in connection with the
same. The Purchaser's obligations under this Section 3.1 shall survive
termination of this Agreement or the Closing, as applicable.

 

3.1.4.          Purchaser shall, at its sole expense, keep and maintain a policy
of commercial general liability insurance that insures against all Costs arising
from access to the Property and covers Purchaser's responsibilities set forth in
this Section 3.1. This insurance policy shall name Seller and the University of
Connecticut as additional insureds and afford protection in limits of not less
than Three Million Dollars ($3,000,000.00) for bodily injury or death in any one
accident, and not less than Three Million Dollars ($3,000,000.00) for property
damage. All insurance shall be effected under standard form policies, issued by
insurers of recognized responsibility authorized to do business in the State of
Connecticut and having a national rating of A-VII or better. Prior to Purchaser
or its agents' or representatives' access to the Property, Purchaser shall
deliver to Seller certificates of such insurance coverage naming Seller and the
University of Connecticut as additional insureds and, not less than thirty (30)
days before the expiration of any such insurance policy, a certificate of the
renewal of coverage accompanied by evidence reasonably satisfactory to Seller of
payment of premiums therefor. In addition, the insurance shall be primary,
non-contributing, and contain a waiver of subrogation in favor of Seller.

 

3.2.         Inspection of Documents. Within fifteen (15) days after the
Effective Date, Seller shall deliver, or otherwise make available on a secure
data site, to Purchaser copies of any reports, surveys, environmental reports
and other similar items relating to the Land and Improvements (the “Property
Documents”), to the extent such Property Documents are within Seller's actual
possession or control, other than those Property Documents which Seller has
already made available to Purchaser, either pursuant to a Non-Disclosure
Agreement or on the public website https://updc.uconn.edu/westhartford/. The
Property Documents shall be subject to the terms of Section 13.16.
Notwithstanding the immediately prior sentence, Purchaser's obligation to
purchase the Property pursuant to this Agreement is in no way subject to
Purchaser's approval or acceptance of the Property Documents.

 

3.2.1.          Purchaser acknowledges, understands and agrees that the Property
Documents may have been prepared by parties other than Seller and that Seller
makes no representation or warranty whatsoever, express or implied, as to the
completeness of the Property Documents. Purchaser specifically releases Seller
from all claims, demands, causes of action, judgments, losses, damages,
liabilities, costs and expenses (including without limitation attorney's fees
whether suit is instituted or not), whether known or unknown, liquidated or
contingent (collectively “Claims”) asserted against or incurred by Purchaser by
reason of the information contained in, or that should have been contained in,
the Property Documents. The provisions of this Section 3.2.1 shall survive
Closing, or the early termination of this Agreement.

 



5

 

 

3.3.         Title Commitment.

 

3.3.1.          Attached to this Agreement as Schedule 3.4 is a commitment from
First American Title Insurance Company (the “Title Company”), dated as of May
24, 2018, for title insurance (the “Title Commitment”) setting forth the status
of title to the Real Property as of such date and all exceptions which would
appear in an owner's policy of title insurance, specifying the Purchaser as the
named insured and showing the Purchase Price as the policy amount. Purchaser
agrees that it is prepared to accept title at Closing subject to all exceptions
to title set forth in the Title Commitment and to all other Permitted
Exceptions, and it hereby waives any right to object thereto.

 

3.3.2.          Purchaser shall have five (5) business days after receipt of any
updates to the Title Commitment (including receipt of any documents referenced
in such update) to object in writing to any material matters disclosed therein
which arose since the date of the original Title Commitment. If Purchaser so
objects, Seller shall have until 5:00 p.m. (Eastern) on the tenth (l0th)
business day after receiving notice of such objection to agree in writing to
cure before Closing such disapproved item. If Seller elects not to cure, or
fails to timely respond to Purchaser's objections, Seller shall be deemed to
have elected not to cure, in which event Purchaser shall, on or before 5:00 p.m.
(Eastern) on the fifteenth (15th) day after Seller's receipt of such objection,
either (i) terminate this Agreement by delivering to Seller, a written notice of
termination, or (ii) waive in writing its objection to the items, which shall
then become Permitted Exceptions. Purchaser's failure to timely deliver to
Seller a written notice of termination or waiver of its objection to the items
shall be deemed to constitute Purchaser's waiver of its objection to said items
and such items shall become Permitted Exceptions. If the foregoing periods
extend beyond the scheduled Closing Date, the Closing Date shall be postponed
until the third (3rd) business day after the completion of such periods. If
Purchaser terminates this Agreement pursuant to this Section 3.3.2, the Seller
shall promptly return the Deposit to Purchaser and the parties' rights and
obligations hereunder shall terminate, except those that expressly survive
termination.

 

3.4.         Permitted Exceptions. Purchaser shall accept title to the Property,
subject to the following exceptions (the “Permitted Exceptions”).

 

3.4.1.          Those matters which are of record on the date of the Title
Commitment.

 

3.4.2.          The lien of non-delinquent taxes, assessments and other usual
and customary charges assessed against the owners of real property in
Connecticut.

 

3.4.3.          Sewer use charges not yet due and payable.

 

3.4.4.          Water use charges not yet due and payable.

 

 6 

 

 

3.4.5.          All building and zoning laws, codes and regulations affecting
the Property, including all special exceptions, conditions, site plan approvals,
and other similar matters, if any, relating to the zoning of the Property.

 

3.4.6.          That certain Lease by and between Seller and the Town, dated
July 20, 2005, as amended by Amendment to Lease, dated September 14, 2011, and
further amended by Second Amendment to Lease, dated June 29, 2015 (the
“Ballfield Lease”).

 

3.4.7.          Such matters as would be shown by an accurate survey or personal
inspection of the Real Property.

 

3.4.8.          Rights of others in and to all rights appurtenant to the
Property.

 

3.5.         Contracts.

 

3.5.1.          As used herein, the term “Fence Contract” shall mean the
contract for installation, use and removal of certain fencing on the Real
Property, which Fence Contract is attached as Schedule 3.5 attached hereto. The
term of the Fence Contract is for twelve (12) months and commenced on April 20,
2018. The payment obligations under the Fence Contract will be allocated between
Seller and Purchaser as follows: Seller shall be responsible for a percentage of
such obligations equal to a fraction, the numerator of which is the number of
days from the date of the Fence Contract to, but not including, the Closing Date
and the denominator of which is 360; and Purchaser shall be responsible for a
percentage of such obligations equal to a fraction, the numerator of which is
the number of days from and including the Closing Date to and including the last
day of the scheduled term of the Fence Contract and the denominator of which is
360. Seller shall perform its obligations under the Fence Contract until the
Closing Date. Purchaser agrees, at Closing, to assume the Fence Contract and be
responsible for any obligations arising under the Fence Contract on or after the
Closing Date.

 

3.5.2.          Seller shall not enter into any new contracts relating to the
Property without the written consent of Purchaser, not to be unreasonably
withheld, conditioned or delayed, unless the same are terminable upon thirty
(30) days' prior written notice and without penalty.

 

3.5.3.          Seller agrees that, as of Closing, there will be no contracts to
which it is a party which relate to the Property other than the Fence Contract,
the Ballfield Lease, the Permitted Exceptions, and any contract entered into in
accordance with Section 3.5.2.

 

3.6          Town of West Hartford Right of First Refusal. It is Seller's
position that Connecticut General Statutes Section 3-14b does not apply to a
sale of the Property. Nevertheless, Seller may elect to proceed as if such
statute does apply, in which case Seller will notify the Town that Seller
proposes to sell the Property upon terms different from those offered to the
Town and that the Town has the right to purchase the Property on such terms (the
“Town RFR”). If Seller so elects, the parties agree to collaborate in good faith
to provide promptly notice to the Town (the “Town RFR Period”) for the Town to
make a decision and to encourage the Town to decide whether or not to exercise
its rights under the Town RFR as soon as possible. The Town RFR Period will
expire upon the earlier of (i) the expiration of the forty-five (45) day period
for the Town to give written notice of its desire to purchase the Property,
without the Town giving such notice and (ii) receipt by Seller of written notice
from the Town of its decision not to purchase the Property. In the event the
Town acquires the Property pursuant to its rights under this Section, the
Deposit shall be returned to Purchaser and neither party shall have any further
rights, duties, obligations or continuing liability to each other except to the
extent expressly stated in any provision of this Agreement.

 



7

 

 

4.            SELLER'S OBLIGATIONS PRIOR TO CLOSING. Until Closing, Seller and/
or Seller's agents or representatives shall:

 

4.1.         Insurance. Maintain the existing levels of insurance coverage with
respect to the Property.

 

4.2.         Maintenance. Maintain the Property in its current condition
(subject to casualty and normal wear and tear), the parties acknowledging that
such condition reflects the fact that most of the Property has been vacant since
summer 2017, and make repairs and/or replacements in the ordinary course of
business in connection with any damage to the Property, and deliver the Property
to Purchaser at Closing in the condition existing as of the Effective Date,
normal wear and tear and damage by casualty excepted; provided, however, that
Seller shall not be required to maintain the landscaping at the Property.

 

4.3.         Notices. Provide to Purchaser, promptly after receipt thereof, any
and all written notices relating to the Property received by Seller or its
agents or representatives from any governmental or quasi-governmental
instrumentality, insurance company, or any other entity or party, which notices
are of a type not normally received in the ordinary course of Seller's
operations, or which would (i) have a material effect upon the Property or (ii)
result in a material change in a representation or warranty made by Seller
hereunder.

 

4.4.         Compliance with Agreements. Take all actions reasonably necessary
to comply in all material respects with all agreements, covenants, encumbrances
and obligations affecting or relating to the Property (to the extent valid and
enforceable) and the ownership, operation and maintenance thereof. Without
limiting the immediately prior sentence, Seller shall perform its obligations
under the Fence Contract to the Closing Date, provided that the allocation
between Seller and Purchaser for the payment obligations under the Fence
Contract shall be as set forth in Section 3.5.1. Seller shall pay all utility
bills, tax bills (if any) and other invoices and expenses relating to the
Property for the period to the Closing Date, as and when the same become due,
subject to Seller's right to contest any of the same in good faith and in
compliance with applicable law. Seller's right to contest any utility bill, tax
bill (if any), invoices or expenses shall not relieve Seller of its obligation
to pay same if such contest does not result in elimination of such bill, invoice
or expense.

 

 8 

 

 

5.            REPRESENTATIONS.

 

5.1.         By Seller. Seller represents to Purchaser, as of the Effective Date
and will affirm as of the Closing Date, that:

 

5.1.1.          The University of Connecticut is a constituent unit of the state
system of public higher education of the State of Connecticut.

 

5.1.2.          Except as provided in Section 6.3, the execution and delivery of
this Agreement has been duly authorized by all necessary and appropriate action
of Seller.

 

5.1.3.          Except as provided in Section 6.3, Seller has taken all
requisite action and obtained, or will obtain prior to the Closing, all
requisite consents, releases and permissions in connection with entering into
this Agreement and the instruments and documents referenced herein or required
under any covenant, agreement, encumbrance, law or regulation with respect to
the obligations required hereunder, and no consent of any other party is
required for the performance by Seller of its obligations hereunder. Subject to
Section 6.3, this Agreement is, and all agreements, instruments and documents
delivered by Seller pursuant to this Agreement shall be, duly authorized,
executed and delivered by Seller. Subject to Section 6.3, this Agreement is, and
all agreements, instruments and documents to be delivered by Seller pursuant to
this Agreement shall be, valid and legally binding upon Seller and enforceable
in accordance with their respective terms.

 

5.1.4.          Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby does now constitute or shall result in a
breach of, or a default under, any agreement, document, instrument or other
obligation to which Seller is a party or by which Seller may be bound, or any
law, statute, ordinance, rule, governmental regulation or any writ, injunction,
order or decree of any court or governmental body, applicable to Seller or to
the Property.

 

5.1.5.          No petition in bankruptcy (voluntary or otherwise), assignment
for the benefit of creditors, or petition seeking reorganization or arrangement
or other action under Federal or state bankruptcy law is pending against or, to
Seller's knowledge, contemplated by Seller.

 

5.1.6.          To Seller's knowledge, other than the SEH Notification and NOV
(as defined in Section 11.2), there are no actions, suits, claims or other
proceedings pending or contemplated or threatened against Seller that would
adversely affect Seller's ability to perform its obligations when and as
required under the terms of this Agreement or that would reasonably be expected
to have a material adverse effect on the operation of the Property.

 

5.1.7.          To Seller's knowledge, Seller has not received written notice
from any condemning authority of any pending or threatened condemnation action
affecting any portion of the Property.

 

5.1.8.          Seller is not a “foreign person” as defined in the Foreign
Investment in Real Property Tax Act of 1980, as amended.

 

 9 

 

 

5.1.9.          At Closing, there will be no mechanics' liens applicable to the
Real Property, and Seller will provide (i) an affidavit at Closing that no work
has been performed or material furnished and not paid for, for which a
mechanic's lien can be filed, (ii) lien waivers from any parties with lien
rights against the Real Property, (iii) an amount to be deposited with the Title
Company sufficient to cover the cost thereof plus interest, or (iv) other
evidence satisfactory to establish that no mechanics' liens may be filed against
Seller's interest in the Real Property.

 

5.1.10.         Seller is not in default of its obligations under the Ballfield
Lease or addenda thereto. Seller shall deliver to Purchaser at or prior to
Closing all current reports or budgets, if any, in its possession with respect
to the Ballfield Lease.

 

The representations of Seller set forth in this Section 5.1 shall Survive
Closing for six (6) months.

 

5.2.         By Purchaser. Purchaser represents and warrants to Seller as of the
Effective Date and will affirm as of the Closing Date that:

 

5.2.1.          Purchaser is a duly organized and validly existing corporation
under the laws of Nevada, is duly qualified to transact business and in good
standing in the State of Connecticut, and has full power to enter into this
Agreement and to perform its obligations under this Agreement.

 

5.2.2.          Purchaser has taken all requisite action and obtained all
requisite consents, releases and permissions in connection with entering into
this Agreement and the instruments and documents referenced herein or required
under any covenant, agreement, encumbrance, law or regulation with respect to
the obligations required hereunder, and no consent of any other party is
required for the performance by Purchaser of its obligations hereunder.

 

5.2.3.          This Agreement is, and all agreements, instruments and documents
to be executed and delivered by Purchaser pursuant to this Agreement shall be,
duly authorized, executed and delivered by Purchaser. This Agreement is, and all
agreements, instruments and documents to be executed and delivered by Purchaser
pursuant to this Agreement shall be, valid and legally binding upon Purchaser
and enforceable in accordance with their respective terms.

 

5.2.4.          Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby does now constitute or shall result in a
breach of, or a default under, any agreement, document, instrument or other
obligation to which Purchaser is a party or by which Purchaser may be bound, or
any law, statute, ordinance, rule, governmental regulation or any writ,
injunction, order or decree of any court or governmental body, applicable to
Purchaser or to the Property.

 

5.2.5.          No petition in bankruptcy (voluntary or otherwise), assignment
for the benefit of creditors, or petition seeking reorganization or arrangement
or other action under federal, state or other bankruptcy law is pending against
or, to the best of Purchaser's knowledge, contemplated by Purchaser.

 

 10 

 

 

5.2.6.          There are no actions, suits, claims or other proceedings pending
or, to the best of the Purchaser's knowledge, contemplated or threatened against
Purchaser that could affect the Purchaser's ability to perform its obligations
when and as required under the terms of this Agreement.

 

The representations and warranties of Purchaser in this Section 5.2 shall
survive Closing for six (6) months.

 

5.3.         Broker. Seller and Purchaser each represents to the other that it
has had no dealings, negotiations, or consultations with any broker,
representative, employee, agent or other intermediary in connection with the
sale of the Property, which would give rise to a claim for a real estate
commission or other fee which is contingent on the transfer of the Property.

 

5.4.         Property Condition.

 

5.4.1.          Disclaimer. THE PROPERTY IS BEING SOLD “AS IS”, “WHERE IS” AND
“WITH ALL FAULTS” AS OF CLOSING, WITHOUT ANY REPRESENTATION OR WARRANTY
WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED, EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT. SELLER SPECIFICALLY DISCLAIMS ANY
WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS
OR IMPLIED, CONCERNING THE PROPERTY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. PURCHASER ACKNOWLEDGES THAT PURCHASER IS NOT PURCHASING THE PROPERTY
IN RELIANCE UPON ANY INFORMATION PROVIDED BY THE SELLER RELATED PARTIES (AS
DEFINED IN SECTION 5.4.4) OR ANY OF THEIR AGENTS OR CONTRACTORS.

 

5.4.2.          Release of Claims. Without limiting the provisions of Section
5.4.1, Purchaser releases the Seller Related Parties from any and all Claims
(whether known or unknown, and whether contingent or liquidated) arising from or
related to (a) any defects, errors or omissions in the design or construction of
the Property, whether the same are a result of negligence or otherwise, or (b)
other conditions (including environmental conditions) affecting the Property,
whether the same are a result of negligence or otherwise. The release set forth
in this Section specifically includes any Claims under any Environmental Laws,
or with respect to any environmental risk, including Claims relating to the
environmental, health and safety matters more particularly described in, but not
limited to, Section 11. The term “Environmental Laws”, as used herein, includes,
but is not limited to, the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act (42 U.S.C. §§6901 et seq.), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.), the Emergency Planning and Community Right to Know Act (42 U.S.C.
§§11001 et seq.), the Clean Air Act (42 U.S.C. §§7401 et seq.), the Clean Water
Act (33 U.S.C. §§1251 et seq.), the Toxic Substances Control Act (15 U.S.C.
§§2601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§1801 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§651 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §§136 et seq.), the
Safe Drinking Water Act (42 U.S.C. §§300f et seq.), and the Connecticut Transfer
Act (Section 22a-134 et seq. of the Connecticut General Statutes), as any of the
same may be amended from time to time, and any state or local law dealing with
environmental matters, and any regulations, orders, rules, procedures,
guidelines and the like promulgated in connection therewith, regardless of
whether the same are in existence on the date of this Agreement.

 



11

 

 

5.4.3.          Acknowledgment of Inspection. Purchaser acknowledges and agrees
that (a) Purchaser and its consultants have visited the Property and Purchaser
has knowingly agreed to purchase the Property without taking the opportunity to
inspect further the Property and its operation, (b) if this transaction is
consummated, Purchaser will be purchasing the Property pursuant to Purchaser's
independent knowledge of the Property, and (c) Purchaser is relying upon its own
determination of the value and condition of the Property and not on any
information provided or to be provided by Seller. Purchaser is not relying in
any way upon any representations (except those expressly provided in
Section 5.1), statements, plans, specifications, cost estimates, studies,
reports, descriptions, guidelines or other information or material furnished by
Seller or its representatives to Purchaser or its representatives, whether oral
or written, express or implied, of any nature whatsoever regarding any such
matters. Purchaser shall be provided access to the Property twenty-four (24)
hours prior to the scheduled date of Closing to perform a walk-through of the
Land and Improvements to ensure the Seller has complied with Section 4.2.

 

5.4.4.          RELEASE. PURCHASER HEREBY RELEASES THE UNIVERSITY OF
CONNECTICUT, THE STATE OF CONNECTICUT AND ANY OF THEIR RESPECTIVE AGENTS,
REPRESENTATIVES, AFFILIATES, OFFICERS, TRUSTEES, DIRECTORS OR EMPLOYEES, AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (EACH OF THE FOREGOING, INCLUDING THE
UNIVERSITY OF CONNECTICUT AND THE STATE OF CONNECTICUT, A “SELLER RELATED PARTY”
AND COLLECTIVELY, THE “SELLER RELATED PARTIES”) FROM ALL CLAIMS, LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES WHICH PURCHASER OR ANY PARTY RELATED TO
OR AFFILIATED WITH PURCHASER (A “PURCHASER RELATED PARTY”) HAS OR MAY HAVE
ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED TO THE PHYSICAL CONDITION
OF THE PROPERTY, ANY CONSTRUCTION DEFECTS, ANY ERRORS OR OMISSIONS IN THE DESIGN
OR CONSTRUCTION OF THE PROPERTY AND ANY ENVIRONMENTAL CONDITIONS AT, IN, ON OR
UNDER THE PROPERTY, AND PURCHASER WILL NOT LOOK TO SELLER OR ANY OTHER SELLER
RELATED PARTY IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF.

 

 12 

 

 

5.4.5.          SURVIVAL. THE ACKNOWLEDGEMENTS AND AGREEMENTS OF PURCHASER SET
FORTH IN SECTIONS 5.3 AND 5.4 WILL SURVIVE THE CLOSING INDEFINITELY.

 

6.             CONDITIONS PRECEDENT TO CLOSING.

 

6.1.         Conditions for the Benefit of Purchaser. The obligation of
Purchaser to consummate the conveyance of the Property hereunder is subject to
the full and complete satisfaction or waiver by Purchaser of each of the
following conditions precedent:

 

6.1.1.          The representations of Seller contained in this Agreement shall
be true, complete and accurate in all material respects, on and as of the
Effective Date and the Closing Date as if the same were made on and as of such
dates.

 

6.1.2.          Seller shall have performed each and every obligation and
covenant of Seller to be performed hereunder unless performance thereof is
waived by Purchaser.

 

6.1.3           Satisfaction by Seller of the requirements of Section 4b-47 of
the Connecticut General Statutes that does not result in any portion of the
Property being set aside or subjected to the grant of an easement or restriction
that would materially interfere with the use and enjoyment of the Property. In
the event that any portion of the Property is set aside or subjected to a grant
of an easement or restriction that would materially interfere with the use and
enjoyment of the Property, Purchaser shall have the option to terminate the
Agreement or proceed to Closing with no adjustment to the Purchase Price. If
Purchaser terminates the Agreement pursuant to this Section 6.1.3, Seller shall
return the Deposit to Purchaser and the parties' rights and obligations under
this Agreement shall terminate, except for those that expressly survive
termination.

 

6.2.         Waiver of Purchaser's Conditions. Purchaser shall have the right to
waive some or all of the foregoing conditions in its sole and absolute
discretion; provided, however, that no such waiver shall be effective or binding
on Purchaser unless it is in writing and executed by an authorized officer of
Purchaser.

 

6.3.         Conditions for the Benefit of Seller. The obligation of Seller to
consummate the conveyance of the Property hereunder is subject to the full and
complete satisfaction or waiver by Seller of each of the following conditions
precedent:

 

6.3.1.          Receipt by Seller of all necessary consents or waivers from the
Town with respect to the Town RFR pursuant to Section 3.6. Purchaser
acknowledges that if Seller provides notice to the Town as contemplated by
Section 3.6, this Agreement is contingent on the expiration or waiver of the
Town's RFR.

 

6.3.2.          Receipt by Seller of written acknowledgment(s) from the Town and
the Connecticut Office of Policy and Management that Section 10a-109w of the
Connecticut General Statutes has been complied with, such acknowledgement(s) to
be in form(s) reasonably acceptable to Seller.

 

 13 

 

 

6.3.3.          Satisfaction of the requirements of all applicable laws of the
State of Connecticut to the sale of the Property, including, without limitation,
Section 4b-47 of the Connecticut General Statutes, the Connecticut Environmental
Policy Act (Sections 22a-1a through 22a-1h of the Connecticut General Statutes)
(“CEPA”), and the approval of the Treasurer of the State of Connecticut pursuant
to Section 4b-21(f) of the Connecticut General Statutes. With respect to
compliance with CEPA, the parties acknowledge and agree that the transfer of the
Property to Purchaser imposes no restrictions on Purchaser's use of the
Property, that the future use of the Property is in the sole discretion of
Purchaser, and that Seller therefore cannot determine the potential for
significant environmental impacts on the State's land, water, air or other
environmental resources.

 

6.3.4.          Approval of this Agreement by the Office of the Attorney General
of the State of Connecticut.

 

6.3.5.          Approval or authorization of this Agreement by the Board of
Trustees of the University of Connecticut.

 

6.3.6.          The representations and warranties of Purchaser contained in
this Agreement shall be true, complete and accurate in all material respects on
and as of the Effective Date and the Closing Date as if the same were made on
and as of such dates.

 

6.3.7.          Purchaser shall have performed each and every obligation and
covenant of Purchaser to be performed hereunder unless performance thereof is
waived by Seller.

 

6.4.         Waiver of Seller's Conditions. Seller shall have the right to waive
some or all of the foregoing conditions in its sole and absolute discretion;
provided, however, that no such waiver shall be effective or binding on Seller
unless it is in writing and executed by an authorized officer of Seller.

 

6.5.         Continuing Use. Purchaser acknowledges and agrees that Seller is
continuing to occupy and use a portion of the Real Property consisting of the
so-called IT Building and the parking area located behind the library building,
and will need to continue to do so until at least September 30, 2018. Purchaser
agrees that Seller may continue to occupy such areas, and shall have access
rights across the Real Property to such areas, until September 30, 2018, without
the payment of rent or other sums, provided that Seller shall continue to
maintain its current liability insurance with respect to such use; provided,
however, if Seller gives Purchaser at least thirty (30) days' prior written
notice, Seller may extend its period of occupancy of such areas for up to an
additional sixty (60) days (i.e., until November 29, 2018), without any
obligation to pay rent, which continued use and occupancy by Seller shall not
materially interfere with Purchaser's renovation of the Property. If Seller
breaches its obligation to vacate the Property, Purchaser only may pursue a
claim against the Seller pursuant to and in accordance with Chapter 53 of the
Connecticut General Statutes.

 

 14 

 

 

7.            CLOSING COSTS AND PRORATIONS.

 

7.1.         Purchaser's Costs. Purchaser shall pay at Closing the following
costs of closing this transaction:

 

7.1.1.          All recording fees;

 

7.1.2.          All premiums, fees and costs associated with the issuance of any
policy of title insurance by the Title Company;

 

7.1.3.          The fees and disbursements of Purchaser's counsel and any other
expense(s) incurred by Purchaser or its representative(s) in inspecting or
evaluating the Property or closing this transaction;

 

7.1.4.          Any and all costs and expenses in connection with obtaining
financing for the purchase of the Property;

 

7.1.5.          Fifty percent (50%) of the amount of any fees and expenses of
the Title Company with respect to acting as Escrow Agent;

 

7.1.6.          Any and all fees and other costs relating to the Remediation of
Letter of Credit (as defined in Section 11.5); and

 

7.1.7           Any and all premiums, fees, and other costs relating to the
Environmental Policy (as defined in Section 11.6).

 

7.2.         Seller's Costs. Seller shall pay at Closing the following costs of
closing this transaction:

 

7.2.1.          Fifty percent (50%) of the amount of any fees and expenses of
the Title Company with respect to acting as Escrow Agent;

 

7.2.2.          The fees and disbursements of Seller's counsel; and

 

7.2.3.          Real estate conveyance taxes (if any) in connection with the
conveyance of the Property by Seller to Purchaser.

 

7.3.         Utility Deposits. Seller shall have the right to receive any and
all deposits held on behalf of Seller by utility companies with respect to the
Property.

 

7.4.         Taxes. General real estate taxes and special assessments relating
to the Property payable during the year in which Closing occurs shall be
prorated with respect to the Property as of the Closing Date in accordance with
Connecticut practice, with Seller being responsible for Taxes (if any) payable
during Seller's period of ownership and Purchaser being responsible for Taxes
payable from and after the Closing Date, and further in accordance with the
uniform fiscal year method of adjustment.

 

 15 

 

 

7.5.         Fence. The payment obligations under the Fence Contract shall be
prorated as of the Closing Date in accordance with Section 3.5.

 

7.6          In General. Any other costs or charges of closing this transaction
not specifically mentioned in this Agreement shall be paid and adjusted in
accordance with local custom or ordinance in the jurisdiction in which the
Property is located.

 

7.6.         Purpose and Intent. Except as expressly provided herein, the
purpose and intent as to the provisions of prorations and apportionments set
forth in this Section 7 and elsewhere in this Agreement is that Seller shall
bear all expenses of ownership and operation of the Property during its period
of ownership and shall receive all income therefrom accruing through midnight of
the day preceding the Closing Date and Purchaser shall bear all such expenses
and receive all such income accruing thereafter.

 

8.            CLOSING AND ESCROW.

 

8.1.         Seller's Deliveries. Seller shall deliver at the Closing the
following original documents, each executed and, if required, acknowledged:

 

8.1.1.          A quitclaim deed conveying title to Purchaser of the Real
Property, subject only to the Permitted Exceptions (the “Deed”), in the form
attached hereto as Schedule 8.1.1.

 

8.1.2.          An assignment of the Ballfield Lease and the Fence Contract to
Purchaser by way of an assignment and assumption agreement (the “Assignment and
Assumption Agreement”), conveying to Purchaser all of Seller's rights, title and
interest in and to the Ballfield Lease and the Fence Contract.

 

8.1.3.          An affidavit pursuant to the Foreign Investment in Real Property
Tax Act.

 

8.1.4.          A certificate from the Executive Secretary of Seller's Board of
Trustees certifying the Board's approval of the sale of the Property to
Purchaser in accordance with this Agreement, and evidence of any other State of
Connecticut approvals needed for the sale.

 

8.1.5.          Appropriate evidence of authority, capacity and status of Seller
as reasonably required by the Title Company.

 

8.1.6.          An owner's affidavit, in form reasonably acceptable to Seller
and the Title Company and sufficient for the Title Company to delete any
exceptions for (a) mechanics' or materialmen's liens arising from work at the
Property which is the responsibility of Seller hereunder, (b) parties in
possession, other than tenants as tenants only (including Seller under Section
6.5), and (c) matters not shown in the public records.

 

8.1.7.          A settlement statement (the “Settlement Statement”).

 

 16 

 

 

8.1.8.          An escrow instruction letter.

 

8.1.9.          Such other documents, certificates and other instruments as may
be reasonably required to consummate the transaction contemplated hereby.

 

8.2.         Purchaser's Deliveries. At the Closing, Purchaser shall execute
(except for the Remediation Letter of Credit (as defined in Section 11.5) and
the Environmental Policy) and deliver the following:

 

8.2.1.          The Assignment and Assumption Agreement, pursuant to which
Purchaser assumes the Ballfield Lease and the Fence Contract.

 

8.2.2.          Evidence of Purchaser's authority, and the authority of the
person executing any documents at Closing on behalf of Purchaser, acceptable to
Seller and the Title Company, to enter into the transactions contemplated by
this Agreement.

 

8.2.3.          The Settlement Statement.

 

8.2.4.          An escrow instruction letter.

 

8.2.5.          The Remediation Letter of Credit.

 

8.2.6.          The Environmental Policy, together with payment in full of all
premiums therefor.

 

8.2.7.          Such other documents, certificates and other instruments as may
be reasonably required to consummate the transaction contemplated hereby.

 

8.3.         Possession. Purchaser shall be entitled to possession of the
Property at the conclusion of the Closing (subject to Section 6.5).

 

9.            CASUALTY.

 

If at any time on or prior to the Closing Date any material portion of the
Improvements are destroyed or damaged as a result of fire or any other cause
whatsoever, Seller shall promptly give written notice thereof to Purchaser. In
the event of destruction or damage to a material portion of any of the
Improvements on the Property, Purchaser shall have thirty (30) days from receipt
of notice of such occurrence to notify Seller in writing of its intent to
terminate this Agreement. Upon termination pursuant to this provision Seller
shall promptly refund the Deposit to Purchaser and the parties shall be relieved
of further obligation hereunder, except those that expressly survive termination
of such damage or destruction. In the event of such damage or destruction where
Purchaser does not elect to terminate this Agreement, this Agreement shall
remain in full force and effect and the parties shall proceed to Closing without
any adjustment in the Purchase Price. All insurance proceeds shall be paid to an
escrow agent reasonably acceptable to Seller and Purchaser, who shall hold the
insurance proceeds until such time as Purchaser shall present reasonable
evidence to Seller as to whether Purchaser wishes to restore or demolish the
damaged Improvements. If Purchaser elects to restore the Improvements, then the
insurance proceeds shall be released to Purchaser for such purpose, and
Purchaser shall proceed to the restoration of the Improvements. In the event
that not all the insurance proceeds are required for such restoration, then,
upon completion of the restoration, the excess proceeds shall be payable to
Seller. If the Purchaser elects to demolish all or any portion of the
Improvements, the insurance proceeds shall be released to Purchaser to the
extent necessary for such demolition and the balance of the insurance proceeds
shall be paid to Seller. This Section shall survive Closing.

 

 17 

 

 

10.         FAILURE OF CONDITIONS PRECEDENT; DEFAULT AND REMEDIES.

 

10.1.       Failure of Conditions Precedent. If any of the conditions precedent
stated in Article 6 have not occurred or been satisfied on or before the Closing
Date, Purchaser or Seller, as applicable, may: (a) terminate this Agreement by
written notice to the appropriate party on or before the Closing Date, in which
event the appropriate party shall be entitled to receive the Deposit, or (b) to
waive such conditions precedent and proceed to Closing; provided that if the
failure to satisfy a condition arises from a default by a party hereto, the
other party may pursue its rights under Section 10.2 or 10.3, as applicable.

 

10.2.       Purchaser Default. If Purchaser is in default of its obligation to
timely purchase the Property, then Seller shall have the option, in its sole
discretion, to terminate this Agreement by giving notice of such termination to
Purchaser and the Title Company and receive the Deposit as liquidated damages.
In the event Seller terminates pursuant to this Section 10.2, Purchaser agrees
that the retention of the Deposit by Seller represents a reasonable estimation
as of the Effective Date of Seller's damages in the event of Purchaser's default
hereunder, that actual damages would be impracticable or extremely difficult to
ascertain, and that the provision for liquidated damages hereunder does not
constitute a penalty. The parties acknowledge that these damages have been
specifically negotiated between themselves and are, among other things, to
compensate Seller for taking the Property off the market, for Seller's costs and
expenses associated with this Agreement and for Seller's lost opportunity costs.
Purchaser hereby waives the rights and benefits of any law, rule, regulation, or
order now or hereafter existing that would allow Purchaser to claim a refund of
the Deposit as unearned earnest money, a penalty, or for any other reason.

 

10.3.       Seller Default. In the event Seller shall: (a) fail to sell,
transfer and assign the Property to Purchaser in violation of the terms of this
Agreement, (b) fail to perform any other material obligation of Seller
hereunder, or (c) intentionally breach any representation made by Seller under
this Agreement, which breach is not cured by the Closing Date, Purchaser shall,
as its sole and exclusive remedy, be entitled to either: (1) declare this
Agreement to be null and void and demand in writing and receive the return of
the Deposit whereupon, neither party shall have any further rights, duties or
obligations hereunder except as otherwise provided herein; or (2) pursue a claim
against the Seller pursuant to and in accordance with Chapter 53 of the
Connecticut General Statutes. Purchaser specifically waives any and all right to
consequential or punitive damages.

 

 18 

 

 

10.3.1.        Waiver of Default. If the Purchaser does not duly notify Seller
of the default, or does not give Seller a written notice of termination
hereunder, then (i) the default shall be treated as waived by the Purchaser and
(ii) at Closing, Purchaser shall accept the Property subject to the default
without any reduction in the Purchase Price and without any Claims against
Seller on account of the default.

 

10.4.       Termination. Upon any termination of this Agreement pursuant to any
right of a party to terminate set forth in this Agreement, (a) the Deposit shall
be paid over to the party entitled to the same, (b) all documents shall be
returned by each party to the other party that delivered the same, and (c) all
copies of all Property Documents provided to Purchaser by Seller shall be
returned to Seller, whereupon the parties will have no continuing liability to
each other except to the extent expressly stated in any provision of this
Agreement.

 

11.          POST-CLOSING PURCHASER OBLIGATIONS

 

11.1.       Definitions. For purposes of this Section 11, the following
definitions shall apply:

 

(i)          “Compliance Completion Event” means receipt by Purchaser and
delivery to Seller of written confirmation, reasonably satisfactory to Seller,
by both the Connecticut Department of Energy and Environmental Protection
(“DEEP”) and the United States Environmental Protection Agency (“EPA”) approving
the completion of the Site Remediation Measures. Notwithstanding the foregoing,
in the event that, despite commercially reasonable efforts, Purchaser is not
able to obtain from EPA and/or DEEP such written confirmation approving the
completion of the Site Remediation Measures, Purchaser may deliver to Seller a
written opinion prepared by an Environmental Professional licensed under Section
22a-133v of the Connecticut General Statutes (or successor thereto) (a “Licensed
Environmental Professional”) reasonably acceptable to Seller that the Site
Remediation Measures have been completed, upon which opinion Seller shall be
legally entitled to rely on terms reasonably acceptable to Seller and at no cost
to Seller. The delivery to Seller of such opinion shall constitute a Compliance
Completion Event.

 

(ii)         “Environment” means soil, soil vapor, stream or pond sediment,
surface water, groundwater and air, and any other environmental medium.

 

(iii)        “Environmental Conditions” means any Release of Hazardous
Substances as described in the Property Documents, to the extent that such
Release exceeds any applicable criterion set forth in the Connecticut
Remediation Standard Regulations (Sections 22a-133k-1 through 22a-133k-3 ofthe
Regulations of Connecticut State Agencies) (the “RSRs”), and/or any
noncompliance with any applicable Environmental Law, including, but not limited
to, the unauthorized use of, or leaching, migration or disposal of, PCBs in or
from the Improvements. Environmental Conditions shall also include any such
condition discovered after Closing.

 

 19 

 

 

(iv)        “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants,
contaminants, hazardous wastes, hazardous substances, hazardous materials, toxic
materials, extremely hazardous substances, or words of similar meaning or
regulatory effect under any present or future Environmental Laws or that may
have a negative impact on human health or the environment, including, but not
limited to, petroleum and petroleum-based products, asbestos and
asbestos-containing materials, polychlorinated biphenyls (“PCBs”), lead-based
paint, radon, radioactive materials, flammables and explosives.

 

(v)         “Investigation and Compliance Costs” means all costs and expenses
hereafter required to be incurred for (A) the performance of the Site
Remediation Measures, and (B) the services of one or more environmental
consultants, and such other contractors, consultants, engineers, suppliers and
other professionals or entities (including attorneys) engaged to provide goods
and services relating to the Site Remediation Measures.

 

(vi)        “Release” means any actual or threatened spilling, leaking, pumping,
emitting, emptying, discharging, injecting, escaping, leaching, migrating,
dumping or disposing of Hazardous Substances into the Environment.

 

(vii)       “Site Remediation Measures” means all actions required to assess,
investigate, contain, treat, monitor, clean-up, remove, remediate or in any
other way address Environmental Conditions at the Property and render the
Property compliant with applicable Environmental Laws, including, but not
limited to the RSRs, to the extent the RSRs are applicable to such Environmental
Conditions.

 

11.2.       Responsibility for Existing Environmental Conditions. Purchaser
acknowledges that certain Environmental Conditions exist on the Property,
including, without limitation, the presence of PCBs in certain of the
Improvements and Land (the “PCB Conditions”), and that, in connection with the
PCB Conditions, Seller, on or about March 10, 2017, filed with DEEP a
Notification of Significant Environmental Hazard under Section 22a-6u of the
Connecticut General Statutes (the “SEH Notification”) and, on February 23, 2017,
DEEP issued to Seller Notice of Violation WSPCB017-001 (the “NOV”). Upon
execution of this Agreement, Seller agrees that it will deliver all final
sampling and analytic data assessment reports and regulatory submittals in its
possession relating to the PCB Conditions, the SEH Notification and the NOV as
part of the Property Documents. The parties agree that the Purchase Price and
other conditions of this Agreement were established based upon the understanding
that Purchaser will assume full responsibility for all Environmental Conditions
at the Property, including the PCB Conditions, as of the Closing Date, and that
Purchaser will diligently and in a timely manner complete the Site Remediation
Measures to effect a Compliance Completion Event. Accordingly, from and after
Closing, Purchaser shall assume all liabilities, duties and responsibilities
imposed by or arising under applicable Environmental Laws with respect to the
Property, including, but not limited to, (i) formally assuming responsibility to
DEEP for compliance with and closure of the NOV and SEH Notification, and (ii)
implementing the Site Remediation Measures. Purchaser shall promptly commence
and diligently perform the Site Remediation Measures and any other obligations
required by DEEP and/or EPA with respect to the Environmental Conditions, and
shall be solely responsible for and pay all Investigation and Compliance Costs.
Until a Compliance Completion Event has occurred, Purchaser shall provide to
Seller on a quarterly basis, on the last business day of each calendar quarter,
a report describing the status of Site Remediation Measures completed as of such
date and identifying the aggregate Investigation and Compliance Costs incurred
as of such date, in such reasonable detail as the parties shall agree. In
addition, Purchaser will provide to Seller, promptly after delivery or receipt,
as the case may be, copies of all communications with DEEP, EPA or any other
federal, state or local governmental or regulatory authority relating to the
Environmental Conditions at the Property, until such time as a Compliance
Completion Event has occurred.

 

 20 

 

 

11.3.       Transfer Act Obligations. The parties hereby agree that neither the
Property nor Seller's business operations thereon is an “Establishment,” as said
term is defined in the Connecticut Transfer Act, Sections 22a-134 through
22a-134c of the Connecticut General Statutes (“Transfer Act”). Notwithstanding
the foregoing and without limiting the provisions of Section 11.2 or 11.4
hereof, if, at any time hereafter, DEEP determines that the Property or Seller's
business operation thereon is/was an “Establishment” under the Transfer Act (or
similarly characterized under any successor statute, regulation or rule adopted
or promulgated after the Effective Date that supersedes or amends the Transfer
Act or enforces obligations coextensive with those extant 1;1nder the Transfer
Act) (a “DEEP Transfer Act Determination”), Purchaser shall execute any and all
forms necessary to comply with the Transfer Act including, without limitation, a
Form III (or similar form) as “Transferee” and as the “Certifying Party,” and an
Environmental Condition Assessment Form (or similar form) prepared by a Licensed
Environmental Professional, and shall file such forms as required by law and
shall pay all fees and costs associated with such filing and the preparation
thereof. Seller shall sign the Form III (or similar form) as “Transferor.”
Purchaser shall be solely responsible for any and all environmental
investigation, remediation and monitoring of the Property and compliance with
the Transfer Act or any successor statute, regulation or rule adopted or
promulgated after the Effective Date that supersedes or amends the Transfer Act
or enforces obligations coextensive with those extant under the Transfer Act
(Purchaser's obligations under this Section 11.3 and under the Transfer Act,
collectively, the “Purchaser's Transfer Act Obligations”) and Seller shall have
no liability to Purchaser whatsoever for any costs associated with the
environmental investigation, remediation or monitoring of the Property.
Notwithstanding anything to the contrary contained herein, nothing in this
Section 11.3, shall be deemed to modify any representation, covenant or
condition of Purchaser set forth in this Agreement, nor shall it be deemed a
waiver by Seller of any right or remedy available to Seller under this
Agreement.

 

11.4.       Indemnification. Purchaser covenants and agrees, at its sole cost
and expense, to protect, defend, indemnify, release and hold the Seller Related
Parties (as defined in Section 5.4.4) harmless from and against any and all
Losses (defined below) imposed upon or incurred by or asserted against the
Seller Related Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:

 

(a) any current or any future presence of any Environmental Conditions in, on,
above, under or migrating to or from the Property;

 

 21 

 

 

(b) any activity by Purchaser, any affiliate, member, officer, employee, agent,
representative, consultant or contractor of Purchaser (collectively, “Purchaser
Parties”), or any tenant or other user of the Property, in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition, release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from the Property of any Hazardous Substances at any time
located in, under, on, above, under or migrating to or from the Property;

 

(c) any present or future non-compliance with or violations of any applicable
Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with the Property or operations thereon;

 

(d) the imposition, recording or filing or the threatened imposition, recording
or filing of any environmental lien encumbering some or all of the Property;

 

(e) any administrative processes or proceedings or judicial proceedings in any
way connected with any matter addressed in this Agreement;

 

(t) any acts of Purchaser or any tenant or other user of the Property after
Closing in arranging for disposal or treatment, or arranging with a transporter
for transport for disposal or treatment, of Hazardous Substances at any facility
or incineration vessel containing such or similar Hazardous Substances;

 

(g) all Investigation and Compliance Costs;

 

(h) any DEEP Transfer Act Determination and/or the Purchaser Transfer Act
Obligations; and

 

(i) without limiting clauses (a)-(h), all Losses attributable to, arising from
or otherwise occurring in connection with the PCB Conditions and the remediation
(or failure by Purchaser to remediate) thereof.

 

The term “Losses” includes any losses, damages, costs, fees, expenses,
disbursements, claims, suits, judgments, awards, consequential damages,
liabilities (including but not limited to strict liabilities), obligations,
debts, fines, penalties, charges, costs of Site Remediation Measures and other
environmental remediation (whether or not performed voluntarily), amounts paid
in settlement, litigation costs, reasonable attorneys' fees, engineers' fees,
environmental consultants' fees, and investigation costs (including but not
limited to costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature. Notwithstanding anything to the contrary in
this Section 11.4, Purchaser shall not be obligated to indemnify Seller or any
Seller Related Parties for Losses arising from any intentional misconduct of
Seller or any Seller Related Party, provided that nothing in this sentence shall
limit Purchaser's indemnification obligations with respect to the PCB
Conditions.

 

 22 

 

 

11.5.       Remediation Letter of Credit. In order to ensure that Purchaser
performs its obligations to remediate the Environmental Conditions and has
sufficient resources to reimburse Seller for any amounts incurred by Seller in
satisfaction of the deductibles or the self-insured retention under the
Environmental Policy required under Section 11.6 hereof, Purchaser shall deliver
to Seller at Closing (a) a letter of credit (the “Remediation Letter of Credit”)
or (b) other financial assurance, in a form reasonably acceptable to Seller, of
Purchaser's ability to fulfill and comply with its obligations under Section 11.
The Remediation Letter of Credit shall remain in place until the later of (x)
achievement of the Compliance Completion Event, or (y) expiration of the
Environmental Policy. The Remediation Letter of Credit shall (i) be addressed to
Seller, (ii) be in the amount equal to the lesser of (A) Eight Million and
No/100 Dollars ($8,000,000.00) or (B) such amount as is provided in a written
remediation plan, the form and substance of which is approved by Seller in its
reasonable discretion, from a remediation contractor acceptable to Seller for
the full remediation of all existing Environmental Conditions at the Property,
(iii) be for an initial period of no less than 365 days, with an evergreen
provision by which the Remediation Letter of Credit shall automatically renew
for additional periods of 365 days unless the issuer thereof gives at least
thirty (30) days' prior written notice to Seller and Purchaser that the Letter
of Credit will terminate at the end of the current period, (iv) not be subject
to any conditions to payment other than submission by Seller of a draw request
(with a copy sent to Purchaser) stating (A) that Purchaser has defaulted on its
obligation to diligently and in a timely manner complete the Site Remediation
Measures and achieve a Compliance Completion Event, which default may, but not
need be, evidenced by correspondence from, or an enforcement response by, either
EPA or DEEP alleging that Purchaser (or Seller derivatively through the NOV or
SEH Notification) has failed to comply with any applicable Environmental Law or
plan submitted to or approved by EPA, DEEP or a Licensed Environmental
Professional relative to the Environmental Conditions, or (B) that Purchaser has
failed to promptly reimburse Seller for any amounts incurred by Seller in
satisfaction of the deductibles or the self-insured retention under the
Environmental Policy, or (C) that such letter of credit will be expiring within
ten (10) days, and Purchaser has failed to replace such letter of credit with a
comparable letter of credit reasonably acceptable to Seller. Notwithstanding the
foregoing, except with respect to a draw under clause (C) of the immediately
preceding sentence, Seller shall not submit a draw request to the issuer of the
Remediation Letter of Credit until Seller has provided Purchaser a notice of
default, and Purchaser has failed to cure such default within, as to a default
described in clause (A) of the immediately preceding sentence, sixty (60) days,
and, as to a default under clause (B) of the immediately preceding sentence, ten
(10) days. In the event that the issuer of the Remediation Letter of Credit
provides notice that such letter of credit will expire at the end of its current
term, then Purchaser shall obtain and deliver to Seller a replacement letter of
credit on terms comparable to the Remediation Letter of Credit and reasonably
acceptable to Seller no later than fifteen (15) days prior to the date of such
expiration. Any such replacement letter of credit shall be for a term no less
than 365 days and shall contain an evergreen provision. Notwithstanding the
foregoing, upon the achievement of the Compliance Completion Event, Purchaser
may reduce the amount of the Remediation Letter of Credit to the amount of the
deductibles or the self-insured retention, as applicable, under the
Environmental Policy, as such amount is reasonably determined by Seller and
Purchaser.

 

 23 

 

 

11.6.      Environmental Insurance. The parties acknowledge and agree that, on
or about the Closing Date, a site-specific environmental pollution legal
liability (PLL) insurance policy will be bound in conjunction with the
consummation of the transaction contemplated by this Agreement (the
“Environmental Policy”) pursuant to the terms of this Section 11.6. At a
minimum, the Environmental Policy will: (i) provide coverage for cleanup
obligations and third party claims (e.g., bodily injury and property damage)
resulting from unknown existing Environmental Conditions; (ii) identify the
University of Connecticut as first named insured and the State of Connecticut as
a named insured; (iii) have a term of at least five (5) years; (iv) provide
limits of coverage and deductibles or self-insured retentions in amounts
satisfactory to Seller in the exercise of its reasonable business judgement; and
(v) be provided or issued by a solvent and responsible insurance company
licensed to do business in the State of Connecticut. Seller shall provide
Purchaser with the Environmental Policy for Purchaser's review and approval
prior to the Closing Date, such approval not to be unreasonably withheld,
conditioned, denied or delayed. The parties agree that Purchaser will be solely
responsible for payment of the premium of the Environmental Policy, including
any associated filing fees and taxes, up to a maximum amount of $250,000 (the
“Premium Cap”), and that such payment shall be made by Purchaser at or prior to
the Closing Date. Satisfaction of any deductibles or self-insured retention
associated with the Environmental Policy shall be the responsibility of
Purchaser, and shall be secured by the Remediation Letter of Credit. In the
event that an Environmental Policy is not available at a cost equal to or less
than the Premium Cap, and on satisfactory terms, Seller shall have the choice,
in its sole discretion, to (i) waive the requirement of the Environmental Policy
and proceed to Closing with no adjustment in the Purchase Price, (ii) pay the
portion of the premium for the Environmental Policy above the Premium Cap and
proceed to Closing with no adjustment to the Purchase Price, or (iii) terminate
this Agreement, in which case the Deposit shall be returned to Purchaser. The
parties agree that the failure of Purchaser to perform in accordance with the
terms of this Section 11.6 would constitute a material breach of the terms of
this Agreement.

 

11.7.       Survival. The parties agree that the terms of this Section 11 shall
survive Closing indefinitely.

 

12.         NOTICES. Any notice required or permitted to be given hereunder may
be served by a party or its attorney (on behalf of such party) and must be in
writing and shall be deemed to be given when (a) hand delivered, (b) one (1)
business day after pickup for overnight delivery by United Parcel Service or
Federal Express, or another similar overnight express service, (c) transmitted
by telecopy or facsimile, provided that confirmation of the receipt of same is
noted upon transmission of same by the sender's telecopy machine, and a
counterpart of such notice is also delivered pursuant to one of the two manners
specified in Sections 12(a) or 12(b) above, or (d) transmitted by signed email
attachment (e.g. “.pdf” or “.tif”) delivery of which shall be deemed given upon
receipt by the intended recipient confirmed back to the transmitting party by
either a “delivery receipt” or “read receipt”, provided that a counterpart of
such notice is also delivered pursuant to one of the two manners specified in
Sections 12(a) or 12(b) above, in each case addressed to the parties at their
respective addresses set forth below:

 

 24 

 

 

If to Seller:             The University of Connecticut
Office of the General Counsel
343 Mansfield Road, Unit 1177
Storrs, Connecticut 06269-1177
Attention: Richard F. Orr, Esq.
Telephone: (959) 200-3903
Email: richard.orr@uconn.edu

 

With copies to:       Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
Attention: William G. Rock, Esq.
Telephone: (860) 251-5121
E-mail: wrock@goodwin.com

 

If to Purchaser:       Seven Stars Cloud Group, Inc.
55 Broadway, 19th Floor
New York, New York 10007
Attention: Richard Frankel, Esq.
Telephone: (646) 879-9164
Email: rfrankel@rmfcmc. com

 

With a copy to:       William Butler, Esq.
44 Church Street
West Haven, CT 06516
Telephone: (203) 932-6336 (ext. 12)
Email: wbutler@scctlaw. com

 

or in each case to such other address as either party may from time to time
designate by giving notice in writing pursuant to this Section 12 to the other
party. Telephone numbers are for informational purposes only. Effective notice
will be deemed given only as provided above, except as otherwise expressly
provided in this Agreement.

 

13.          MISCELLANEOUS.

 

13.1.       Entire Agreement. This Agreement, together with the Schedules and
Exhibits attached hereto, all of which are incorporated by reference, is the
entire agreement between the parties with respect to the subject matter hereof,
and no alteration, modification or interpretation hereof shall be binding unless
in writing and signed by both parties and approved by the Office of the Attorney
General of the State of Connecticut. This Agreement supersedes in its entirety
any other agreement (written or verbal) entered into by the parties with respect
to the Property.

 

 25 

 

 

13.2.       Severability. If any provision of this Agreement or its application
to any party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

 

13.3.       Assignability. Purchaser may not directly or indirectly assign or
transfer any of its rights, obligations or interests under this Agreement to any
person or entity without the prior written consent or approval of Seller;
provided, however that Seller hereby consents to Purchaser's assignment of all
of Purchaser's rights, obligations and interests under this Agreement to an
entity which owned and controlled by Purchaser, so long as notice of such
assignment and a copy of the related assignment documentation is provided not
less than five (5) days prior to the Closing Date. Upon any such assignment or
other transfer, Purchaser and such assignee or transferee shall be jointly and
severally liable for the obligations of Purchaser under this Agreement, which
liability shall survive the assignment or transfer and the Closing.

 

13.4.       Successors Bound. This Agreement shall be binding upon and inure to
the benefit of Purchaser and Seller and their respective successors and
permitted assigns.

 

13.5.       No Public Disclosure. The parties acknowledge that' this Agreement
shall not be effective until it is approved or authorized by the Board of
Trustees of the University of Connecticut and approved by the Office of the
Attorney General of the State of Connecticut. Purchaser and Seller agree that
neither party will voluntarily disclose or issue a press release or other form
of dissemination of information to the media about this Agreement until after
the Agreement is effective. Once the Agreement is effective, the parties will
collaborate in good faith on the timing and manner of disclosing the sale of the
Property to the media. Purchaser will give Seller reasonable prior notice of all
press releases or other dissemination of information to the media or responses
to requests from the media for information relating to the transaction
contemplated herein, and Seller shall have an opportunity to comment on the
same.

 

13.6.      Captions; Interpretation. The captions in this Agreement are inserted
only as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Agreement or the scope or content of any of its
provisions. Whenever the context may require, words used in this Agreement shall
include the corresponding feminine, masculine, or neuter forms, and the singular
shall include the plural and vice versa. Unless the context expressly indicates
otherwise, all references to “Section” are to sections of this Agreement.

 

13.7.       No Partnership. Nothing contained in this Agreement shall be
construed to create a partnership or joint venture between the parties or their
successors in interest or permitted assigns.

 

13.8.       RESERVED.

 

 26 

 

 

13.9.       Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement in
portable document format (“.pdf”) or by facsimile transmission shall be
effective as delivery of a manually executed original counterpart of this
Agreement.

 

13.10.     Recordation. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof with the Town Clerk of West Hartford or in any other
public recording office.

 

13.11.     Proper Execution. This Agreement shall have no binding force and
effect on either party unless and until both Purchaser and Seller shall have
executed and delivered this Agreement and it has been reviewed and approved by
the Attorney General of the State of Connecticut.

 

13.12.     Waiver. No waiver of any breach of any agreement or provision
contained herein shall be deemed a waiver of any preceding or succeeding breach
of any other agreement or provision herein contained. No extension of time for
the performance of any obligation or act shall be deemed an extension of time
for the performance of any other obligation or act.

 

13.13.     Business Days. If any date herein set forth for the performance of
any obligations by Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should fall on a Saturday, Sunday or Legal Holiday
(defined below), the compliance with such obligations or delivery shall be
deemed acceptable on the next business day following such Saturday, Sunday or
Legal Holiday. As used herein, the term “Legal Holiday” shall mean any day on
which state offices in the State of Connecticut are not open for business.

 

13.14.     Limitation of Liability. No present or future partner, director,
officer, member, shareholder, employee, advisor, affiliate, servicer or agent of
or in Seller, Purchaser or any affiliate of any of the foregoing will have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or in connection with the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter. The limitations of
liability contained in this paragraph will survive the termination of this
Agreement or the Closing, as applicable, and are in addition to, and not in
limitation of, any limitation on liability applicable to either party provided
elsewhere in this Agreement or by law or by any other contract, agreement or
instrument. In no event will Seller or Purchaser be liable for any
consequential, exemplary or punitive damages under any circumstances in
connection with this Agreement or the transaction contemplated hereby.

 

 27 

 

 

13.15.     Prohibited Persons and Transactions. Purchaser represents and
warrants that: (i) Purchaser is not a Prohibited Person (defined below); (ii)
none of its investors, affiliates or brokers or other agents (if any), acting or
benefiting in any capacity in connection with this Agreement is a Prohibited
Person; (iii) the funds or other assets Purchaser will transfer to Seller under
this Agreement are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person; and (iv) the funds or other assets Purchaser
will transfer to Seller under this Agreement are not the proceeds of specified
unlawful activity as defined by 18 U.S.C. § 1956(c)(7). “Prohibited Person”
means any of the following: (a) a person or entity that is listed in the Annex
to, or is otherwise subject to the provisions of, Executive Order No. 13224 on
Terrorist Financing (effective September 24, 2001) (the “Executive Order”); (b)
a person or entity owned or controlled by, or acting for or on behalf of any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order; (c) a person or entity that is named as a
“specially designated national” or “blocked person” on the most current list
published by the U.S. Treasury Department's Office of Foreign Assets Control
(“OFAC”) at its official website, http://www.treas.gov/offices/enforcement/ofac;
(d) a person or entity that is otherwise the target of any economic sanctions
program currently administered by OFAC; or (e) a person or entity that is
affiliated with any person or entity identified in clause (a), (b), (c) and/or
(d) above. Purchaser agrees to indemnify, defend, and hold Seller and each
Seller Related Party harmless from and against any and all claims, damages,
losses, risks, liabilities, and expenses (including attorney's fees and costs)
arising from or related to any breach of the foregoing representations and
warranties. The foregoing representations and related indemnification
obligations shall survive Closing and any termination of this Agreement.

 

13.16.     Confidentiality. Except for Seller's disclosure to the Town, and
subject to the immediately succeeding paragraphs and as required by law, the
parties agree to keep all Confidential Information (defined below) confidential
and not to disclose or reveal any Confidential Information to any person other
than their respective representatives, and, in such case, only on a “need to
know” basis. The parties shall undertake commercially reasonable efforts to
safeguard and protect the confidentiality of any Confidential Information. Each
party shall not disclose any Confidential Information to any of its
representatives unless such representatives have been informed of the
confidential nature of such information and have agreed to act in accordance
with the terms and conditions of this Section 13.16. Except as otherwise
provided herein, each party acknowledges and agrees that all negotiations
regarding this Agreement and the transactions contemplated herein shall be
treated as confidential.

 

13.16.1       Notwithstanding the immediately preceding paragraph, Purchaser
acknowledges that all information, documentation and materials associated with
this Agreement in the possession of the Seller, including documents received
from Purchaser, are subject to the Connecticut Freedom of Information Act
(“FOIA”). Under FOIA, if a member of the public requests documents in Seller's
possession, Seller is required by law to disclose the documents, subject to
certain exemptions. Any information submitted to Seller that Purchaser considers
Confidential Information shall be clearly labeled “CONFIDENTIAL” when Purchaser
submits the same to the Seller, but Seller provides no assurance whether any
such submitted information shall be legally exempt from release pursuant to
FOIA. Seller will use reasonable efforts not to disclose, and to notify
Purchaser of any requests Seller receives to disclose, any information so marked
that Seller deems to be exempt from public disclosure under FOIA. However, in
the event of a request for such information, Purchaser, at its costs and
expense, will be solely responsible for contesting the disclosure of such
information pursuant to FOIA. Purchaser will be responsible for intervening in,
and/or petitioning to be a party to (i) any appeal before the Connecticut
Freedom of Information Commission as permitted by FOIA and the regulations
promulgated thereunder, and (ii) any judicial proceedings. Seller may determine,
in its sole discretion, whether or not to appear or participate in any hearing
or proceeding.

 

 28 

 

 

13.16.2       In the event that Purchaser receives any demand, order or other
legal process compelling disclosure of Confidential Information concerning
Seller or the Property, Purchaser shall promptly notify Seller in writing prior
to making any disclosure in order to afford Seller the opportunity, at Seller's
sole cost and expenses, to take legal action opposing such disclosure.

 

13.16.3       Disclosure by either Purchaser or Seller of any Confidential
Information in any instance shall not relieve such party from its obligation to
adhere to the confidentiality obligations imposed by this Agreement in all other
instances and for all other purposes.

 

13.16.4       The term “Confidential Information” shall be deemed to include all
information concerning Seller, Purchaser or the Property (whether obtained in
connection with any Inspections, due diligence exercise or otherwise) which is
furnished to Seller, Purchaser or any of their respective representatives,
clients, directors, officers, employees, affiliates, brokers, principals,
agents, and advisors (each, an “Interested Party”), by or on behalf of Purchaser
or Seller, as the case may be, including any notes, analyses, compilations,
studies, interpretations and other documents prepared by Seller, Purchaser or an
Interested Party from the information furnished to it by Purchaser or Seller, as
the case may be, together with any information gathered in connection with any
investigation of the Property by Seller, Purchaser or any of their respective
Interested Parties, provided that Confidential Information does not include
information (i) which is or becomes generally available to the public other than
as a result of a disclosure in violation of this Agreement, (ii) is lawfully
obtained or obtainable from a source other than Seller, Purchaser or an
Interested Party, provided such source is not known by the other party or its
related Interested Parties to be bound by contract, law, or fiduciary obligation
not to disclose such information, or (iii) information independently developed
or prepared by Seller, Purchaser or an Interested Party.

 

13.16.5       This Section 13.16 shall survive Closing or the termination of
this Agreement.

 

13.17.     Forum and Choice of Law. The parties deem the Agreement to have been
made in the City of Hartford, State of Connecticut. The parties agree that it is
fair and reasonable for the validity and construction of the Agreement to be,
and it shall be, governed by the laws and court decisions of the State of
Connecticut, without giving effect to its principles of conflicts of laws. To
the extent that any immunities provided by Federal law or the laws of the State
of Connecticut do not bar an action against the Seller, and to the extent that
these courts are courts of competent jurisdiction, for the purpose of venue, the
complaint shall be made returnable to the Judicial District of Hartford only or
shall be brought in the United States District Court for the District of
Connecticut only, and shall not be transferred to any other court, provided,
however, that nothing in this Agreement constitutes a waiver or compromise of
the sovereign immunity of the State of Connecticut. Purchaser waives any
objection which it may now have or will have to the laying of venue of any
claims in any forum and further irrevocably submits to such jurisdiction in any
suit, action or proceeding.

 

 29 

 

 

13.18      Sovereign Immunity. Purchaser acknowledges and agrees that nothing in
this Agreement shall be construed as a modification, compromise or waiver by
Seller of any rights or defenses of any immunities provided by Federal law or
the laws of the State of Connecticut to the State of Connecticut or any of its
agencies, instrumentalities, officers and employees, which they may have had,
now have or will have with respect to all matters arising out of this Agreement.
To the extent that this section conflicts with any other section, this section
shall govern.

 

13.19.     Addenda. Attached to this Agreement as Schedule 13.19 are certain
required State of Connecticut contract provisions, which are incorporated into
and made a part of this Agreement as if fully set forth herein. Such contract
provisions, as well as Section 13 generally, shall remain in effect for so long
as any obligations under this Agreement remain to be performed, including,
without limitation, under Section 11 hereof.

 

13.20.     Third Party Claims. Except as provided in Section 11 or Section 5.4,
or as otherwise expressly provided in this Agreement, Purchaser has not agreed
to take responsibility for third party claims against Seller, whether known or
unknown, accruing (i) prior to Closing and arising from Seller's ownership and
operation of the Property, or (ii) post-Closing with respect to Seller's
occupancy and continuing use of a portion of the Property in accordance with
Section 6.5 hereof. By way of example, Purchaser is not assuming responsibility
for a slip and fall claim by a third party against Seller accruing prior to
Closing. At Closing, Seller will provide Purchaser with a written list of any
such third party claims that have been asserted or threatened in writing.
Nothing in this Section 13.20 shall limit, reduce or modify any of Purchaser's
obligations and agreements set forth in Section 11 or Section 5.4.

 

13.21      Economic Assistance and Collaboration. The parties acknowledge that
Purchaser has sought economic assistance from various agencies or
instrumentalities of the State of Connecticut in connection with establishing a
business presence in the State. Purchaser and Seller have also discussed
opportunities for collaboration in technology, engineering and other matters.
The parties agree that the transfer of the Property pursuant to this Agreement
is independent of, and in no way conditional upon, any such economic assistance
or collaboration.

 

[SIGNATURE PAGES FOLLOW]

 

 30 

 

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement as of the
date set forth above, to be effective as of the Effective Date.

 

  SELLER:   THE STATE OF CONNECTICUT,   ACTING BY AND THROUGH   THE UNIVERSITY
OF CONNECTICUT         By: /s/ Scott A. Jordan   Name: Scott A. Jordan   Title:
Executive Vice President for Administration and Chief Financial Officer      
PURCHASER:   SEVEN STARS CLOUD GROUP, INC.         By: /s/ Robert Benya   Name:
Robert Benya   Title: President

 

APPROVED:

 

ATTORNEY GENERAL

OF THE STATE OF CONNECTICUT

 

By:     Name:     Title:     Date:    

 

 

 

 

SCHEDULE 1.1.1

 

Real Property Description

 

All those certain pieces or parcels of land, together with the buildings and
improvements thereon, situated in the Town of West Hartford, County ofHartford,
and State of Connecticut, more particularly bounded and described as follows, to
wit:

 

PARCEL 1:

 

SOUTHERLY:   by Asylum Avenue, 1303.30 feet;       WESTERLY:   by Lots Number
31, 30, 29, 28, 27, 26, 25, 24, 23, 22,21 and 20 on a Map on file in the Town
Clerk's Office in said Town of West Hartford entitled “Map of Sunny Slope
Property of Sunny Slope Inc. West Hartford, Conn. Scale 1" = 100' Nov. 1927 F.B.
Chamberlin C.E.” 955.31 feet;       NORTHERLY:   by a portion of Lot 14 and all
of Lots 15 and 16 on a Map on file in the Town Clerk's Office in said Town of
West Hartford entitled “Property ofThomas Lawler, Inc. Lawler Road West
Hartford, Conn. March 1951 Scale 1" = 100' P. Martelli Civil Eng’r.”, 237.30
feet;       WESTERLY AGAIN:   by Lot 16 on said Map entitled “Property ofThomas
Lawler, Inc. Lawler Road West Hmiford, Conn. March 1951 Scale 1" = 100' P.
Martelli Civil Eng’r.”, 157.74 feet;       NORTHERLY AGAIN:   by Lawler Road,
763.87 feet;       NORTH-EASTERLY:   by the curve connecting Lawler Road and
Trout Brook Drive, 27.08 feet;       EASTERLY:   by Trout Brook Drive, 1389.33
feet;       SOUTH-EASTERLY:   by the curve connecting Trout Brook Drive and
Asylum A venue, 31.42 feet.       PARCEL2:           SOUTHERLY:   by Asylum
Avenue, 560.83 feet;       SOUTH-WESTERLY:   by the curve connecting Asylum A
venue and Trout Brook Drive, 31.42 feet;

 

 32 

 

 

WESTERLY:   by Trout Brook Drive, 1362.81 feet;       NORTH-WESTERLY:   by the
curve connecting Trout Brook Drive and Lawler Road, 48.24 feet;       NORTHERLY:
  by Lawler Road, 760.85 feet;       EASTERLY:   by Lot 12 on a Map on file in
the Town Clerk's Office in said Town of West Hartford entitled “Corrected Map of
Dryads Grove Section A West Hartford, Conn. property of Thomas Lawler, Inc. 1" =
40' Sept. 1943 Batchelor & Barker Eng'rs.” 144.3 7 feet;       NORTHERLY AGAIN:
  by Lot 12 and a portion of Lot 10 on said Map entitled “Corrected Map of
Dryads Grove Section A West Hartford, Conn. property of Thomas Lawler, Inc. 1" =
40' Sept. 1943 Batchelor & Barker Eng'rs.”, 124.54 feet;       EASTERLY AGAIN:  
by land now or formerly of Saint Joseph College Corporation, 1443.47 feet.

 

All as shown on a Map to be filed in the Town Clerk's Office of said Town of
West Hartford, Connecticut entitled “Property Proposed To Be Conveyed From
Phoenix Mutual Life Ins. Co. to State of Connecticut Asylum Ave., Trout Brook
Dr. & Lawler Rd. West Hartford Connecticut Scale 1” = 100' April 1961 F. Perry
Close Civil Engineer”.

 

Less and excepting therefrom all that certain real property set forth in a
Transfer of Custody and Control from the University of Connecticut to the
Department of Environmental Protection, of the State of Connecticut dated
December 9, 1980 and recorded March 11, 1981 in Volume 765 at Page 102 of the
West Hartford Land Records.

 

 33 

 

 

SCHEDULE 2.2

 

WIRE TRANSFER INSTRUCTIONS

 

Account Name: State of Connecticut, Block Pending, Cash Management Division Bank
Name/Address: Bank of America, Hartford, CT 06103 Account Number: 000054763
Routing and Transit Number for Wire payments (ABA):   026009593 Amount to
Transfer $520,000.00 Reference Line: KFS Account: 4297250 Contact Person:
Kimberley Rourke, Acctg Office, University of CT SWIFT/BIC: BOFAUS3N CHIPS: 0959

 

 34 

 

 

SCHEDULE 3.4

 

Title Insurance Commitment

 

 35 

 

 

 

[tv506832_ex10-1img1.jpg] 

 



Commitment

ALTA Commitment for Title Insurance

 

ISSUED BY

 

First American Title Insurance Company

 

COMMITMENT FOR TITLE INSURANCE

 

Issued By

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

NOTICE

 

IMPORTANT-READ CAREFULLY: THIS COMMITMENT IS AN OFFER TO ISSUE ONE OR MORE TITLE
INSURANCE POLICIES. ALL CLAIMS OR REMEDIES SOUGHT AGAINST THE COMPANY INVOLVING
THE CONTENT OF THIS COMMITMENT OR THE POLICY MUST BE BASED SOLELY IN CONTRACT.

 

THIS COMMITMENT IS NOT AN ABSTRACT OF TITLE, REPORT OF THE CONDITION OF TITLE,
LEGAL OPINION, OPINION OF TITLE, OR OTHER REPRESENTATION OF THE STATUS OF TITLE.
THE PROCEDURES USED BY THE COMPANY TO DETERMINE INSURABILITY OF THE TITLE,
INCLUDING ANY SEARCH AND EXAMINATION, ARE PROPRIETARY TO THE COMPANY, WERE
PERFORMED SOLELY FOR THE BENEFIT OF THE COMPANY, AND CREATE NO EXTRACONTRACTUAL
LIABILITY TO ANY PERSON, INCLUDING A PROPOSED INSURED.

 

THE COMPANY’S OBLIGATION UNDER THIS COMMITMENT IS TO ISSUE A POLICY TO A
PROPOSED INSURED IDENTIFIED IN SCHEDULE A IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS COMMITMENT. THE COMPANY HAS NO LIABILITY OR OBLIGATION
INVOLVING THE CONTENT OF THIS COMMITMENT TO ANY OTHER PERSON.

 

COMMITMENT TO ISSUE POLICY

 

Subject to the Notice; Schedule B, Part I—Requirements; Schedule B, Part
II—Exceptions; and the Commitment Conditions, First American Title Insurance
Company, a Nebraska Corporation (the “Company”), commits to issue the Policy
according to the terms and provisions of this Commitment. This Commitment is
effective as of the Commitment Date shown in Schedule A for each Policy
described in Schedule A, only when the Company has entered in Schedule A both
the specified dollar amount as the Proposed Policy Amount and the name of the
Proposed Insured.

 

If all of the Schedule B, Part I—Requirements have not been met within six
months after the Commitment Date, this Commitment terminates and the Company’s
liability and obligation end.

 

First American Title Insurance Company

 

/s/ Dennis J. Gilmore   Dennis J. Gilmore, President       /s/ Jeffrey S.
Robinson   Jeffrey S. Robinson, Secretary  

 

If this jacket was created electronically, it constitutes an original document

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

 

Form 5030000 (1-31-17)            Page 1 of 9ALTA Commitment for Title Insurance
(8-1-16)

 

 

COMMITMENT CONDITIONS

 

1.DEFINITIONS

 

(a)“Knowledge” or “Known”: Actual or imputed knowledge, but not constructive
notice imparted by the Public Records.

(b)“Land”: The land described in Schedule A and affixed improvements that by law
constitute real property. The term “Land” does not include any property beyond
the lines of the area described in Schedule A, nor any right, title, interest,
estate, or easement in abutting streets, roads, avenues, alleys, lanes, ways, or
waterways, but this does not modify or limit the extent that a right of access
to and from the Land is to be insured by the Policy.

(c)“Mortgage”: A mortgage, deed of trust, or other security instrument,
including one evidenced by electronic means authorized by law.

(d)“Policy”: Each contract of title insurance, in a form adopted by the American
Land Title Association, issued or to be issued by the Company pursuant to this
Commitment.

(e)“Proposed Insured”: Each person identified in Schedule A as the Proposed
Insured of each Policy to be issued pursuant to this Commitment.

(f)“Proposed Policy Amount”: Each dollar amount specified in Schedule A as the
Proposed Policy Amount of each Policy to be issued pursuant to this Commitment.

(g)“Public Records”: Records established under state statutes at the Commitment
Date for the purpose of imparting constructive notice of matters relating to
real property to purchasers for value and without Knowledge.

(h)“Title”: The estate or interest described in Schedule A.

 

2.If all of the Schedule B, Part I—Requirements have not been met within the
time period specified in the Commitment to Issue Policy, this Commitment
terminates and the Company’s liability and obligation end.

 

3.The Company’s liability and obligation is limited by and this Commitment is
not valid without:

 

(a)the Notice;

(b)the Commitment to Issue Policy;

(c)the Commitment Conditions;

(d)Schedule A;

(e)Schedule B, Part I—Requirements;

(f)Schedule B, Part II—Exceptions; and

(g)a counter-signature by the Company or its issuing agent that may be in
electronic form.

 

4.COMPANY’S RIGHT TO AMEND

 

The Company may amend this Commitment at any time. If the Company amends this
Commitment to add a defect, lien, encumbrance, adverse claim, or other matter
recorded in the Public Records prior to the Commitment Date, any liability of
the Company is limited by Commitment Condition 5. The Company shall not be
liable for any other amendment to this Commitment.

 

5.LIMITATIONS OF LIABILITY

 

(a)The Company’s liability under Commitment Condition 4 is limited to the
Proposed Insured's actual expense incurred in the interval between the Company’s
delivery to the Proposed Insured of the Commitment and the delivery of the
amended Commitment, resulting from the Proposed Insured's good faith reliance
to:

(i)comply with the Schedule B, Part I—Requirements;

(ii)eliminate, with the Company’s written consent, any Schedule B, Part
II—Exceptions; or

(iii)acquire the Title or create the Mortgage covered by this Commitment.



(b)The Company shall not be liable under Commitment Condition 5(a) if the
Proposed Insured requested the amendment or had Knowledge of the matter and did
not notify the Company about it in writing.

(c)The Company will only have liability under Commitment Condition 4 if the
Proposed Insured would not have incurred the expense had the Commitment included
the added matter when the Commitment was first delivered to the Proposed
Insured.

(d)The Company’s liability shall not exceed the lesser of the Proposed Insured's
actual expense incurred in good faith and described in Commitment Conditions
5(a)(i) through 5(a)(iii) or the Proposed Policy Amount.

(e)The Company shall not be liable for the content of the Transaction
Identification Data, if any.

(f)In no event shall the Company be obligated to issue the Policy referred to in
this Commitment unless all of the Schedule B, Part I—Requirements have been met
to the satisfaction of the Company.

(g)In any event, the Company’s liability is limited by the terms and provisions
of the Policy.

 

6.LIABILITY OF THE COMPANY MUST BE BASED ON THIS COMMITMENT

 

(a)Only a Proposed Insured identified in Schedule A, and no other person, may
make a claim under this Commitment.

(b)Any claim must be based in contract and must be restricted solely to the
terms and provisions of this Commitment.

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

  

Form 5030000 (1-31-17)            Page 2 of 9ALTA Commitment for Title Insurance
(8-1-16)

 

 

(c)Until the Policy is issued, this Commitment, as last revised, is the
exclusive and entire agreement between the parties with respect to the subject
matter of this Commitment and supersedes all prior commitment negotiations,
representations, and proposals of any kind, whether written or oral, express or
implied, relating to the subject matter of this Commitment.

(d)The deletion or modification of any Schedule B, Part II—Exception does not
constitute an agreement or obligation to provide coverage beyond the terms and
provisions of this Commitment or the Policy.

(e)Any amendment or endorsement to this Commitment must be in writing and
authenticated by a person authorized by the Company.

(f)When the Policy is issued, all liability and obligation under this Commitment
will end and the Company’s only liability will be under the Policy.

 

7.IF THIS COMMITMENT HAS BEEN ISSUED BY AN ISSUING AGENT

 

The issuing agent is the Company’s agent only for the limited purpose of issuing
title insurance commitments and policies. The issuing agent is not the Company’s
agent for the purpose of providing closing or settlement services.

 

8.PRO-FORMA POLICY

 

The Company may provide, at the request of a Proposed Insured, a pro-forma
policy illustrating the coverage that the Company may provide. A pro-forma
policy neither reflects the status of Title at the time that the pro-forma
policy is delivered to a Proposed Insured, nor is it a commitment to insure.

 

9.ARBITRATION

 

The Policy contains an arbitration clause. All arbitrable matters when the
Proposed Policy Amount is $2,000,000 or less shall be arbitrated at the option
of either the Company or the Proposed Insured as the exclusive remedy of the
parties. A Proposed Insured may review a copy of the arbitration rules at
http://www.alta.org/arbitration.

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

 

Form 5030000 (1-31-17)            Page 3 of 9ALTA Commitment for Title Insurance
(8-1-16)

 

 

 

[tv506832_ex10-1img1.jpg] 

 

Schedule A

ALTA Commitment for Title Insurance

 

ISSUED BY

 

First American Title Insurance Company

 

Transaction Identification Data for reference only:

Issuing Agent: William A Butler, Esq. Issuing Office: ALTA® Universal ID: Loan
ID No.: Commitment No.: CTHART4020367 Issuing Office File No.:

Property Address: 1800 Asylum Avenue (Parcel 1), 1700 Asylum Avenue (Parcel 2)
West Hartford, CT

Revision No.:

 

SCHEDULE A

 

1.Commitment Date: May 24, 2018 @ 8:00 a.m.

 

2.Policy or Policies to be issued:



(a)¨ ALTA® Owner's Policy of Title Insurance (6-17-06)

¨ EAGLE Owner's Policy (2-3-10)

Proposed Insured:

Proposed Policy Amount: $

(b)¨ ALTA® Loan Policy of Title Insurance (6-17-06)

¨ EAGLE Loan Policy (7-26-10)

Proposed Insured:

Proposed Policy Amount: $

(c)¨ ____ ALTA® ___ Policy

Proposed Insured:

Proposed Policy Amount: $

 

3.The estate or interest in the Land described or referred to in this Commitment
is Fee Simple. ___

 

4.Title to the fee simple estate or interest in the Land is at the Commitment
Date vested in:

 

STATE OF CONNECTICUT (Parcels 1 and 2)

 

5.The Land is described as follows:

 

SEE SCHEDULE A, PROPERTY DESCRIPTION

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

 

Form 5030009-A (5-18-17)            Page 4 of 9ALTA Commitment for Title
Insurance (8-1-16)
Connecticut – Schedule A

 

 

SCHEDULE A, PROPERTY DESCRIPTION

 

All those certain three parcels of land, together with the buildings and
improvements thereon, situated in the Town of West Hartford Country of Hartford,
and State of Connecticut, more particularly bounded and described as follows, to
wit:

 

PARCEL 1: A certain piece or parcel of land bounded and described as follows, to
wit:

 

SOUTHERLY   by Asylum Avenue, 1303.30 feet;       WESTERLY   by Lots Number 31,
30, 29, 28, 27, 26, 25, 24, 23, 22, 21 and 20 on a Map on file in the Town
Clerk’s Office in said Town of West Hartford entitled “Map of Sunny Slope
Property of Sunny Slope Inc. West Hartford, Conn. Scale 1”= 100’ Nov. 1927 F.B.
Chamberlin C.E.” 955.31 feet;       NORTHERLY   by a portion of Lot 14 and all
of Lots 15 and 16 on a Map on file in the Town Clerk’s office in said Town of
West Hartford entitled “Property of Thomas Lawler, Inc. Lawler Road West
Hartford, Conn. March 1951 Scale 1" = 100' P. Martelli Civil Eng’r”, 237.30
feet;       WESTERLY AGAIN   by Lot 16 on said Map entitled “Property of Thomas
Lawler, Inc. Lawler Road West Hartford, Conn. March 1951 Scale 1" = 100' P.
Martelli Civil Eng’r.,” 157.74 feet;       NORTHERLY AGAIN   by Lawler Road,
763.87 feet;       NORTHEASTERLY   by the curve connecting Lawler Road and Trout
Brook Drive, 27.08 feet;       EASTERLY   by Trout Brook Drive, 1389.33 feet;  
    SOUTHEASTERLY   by the curve connecting Trout Brook Drive and Asylum Avenue,
31.42 feet;       PARCEL 2:   A certain piece or parcel of land bounded and
described as follows, to wit:       Southerly by Asylum Avenue, 560.83 feet;    
  SOUTHWESTERLY   by the curve connecting Asylum Avenue and Trout Brook Drive,
31.42 feet;       WESTERLY   by Trout Brook Drive, 1362.81 feet;      
NORTHWESTERLY by the curve connecting Trout Brook Drive and Lawyer Road, 48.24
feet;       NORTHERLY   by Lawler Road, 760.85 feet;       EASTERLY   by Lot 12
on a Map on file in the Town Clerk’s Office in said Town of West Hartford
entitled “Corrected Map of Dryads Grove Section A West Hartford, Conn. property
of Thomas Lawler, Inc. 1” = 40’ Sept. 1943. Batchelor & Barker Eng’rs.” 144.37
feet;       NORTHERLY AGAIN   by Lot 12 and a portion of Lot 10 on said Map
entitled “Corrected Map of Dryads Grove Section A West Hartford, Conn. property
of Thomas Lawler, Inc. 1” = 40’ Sept. 1943 Batchelor & Barker Eng’rs.”, 124.54
feet;       EASTERLY AGAIN   by land now or formerly of SaintJoseph College
Corporation, 1443.47 feet;

 

All as shown on a Map to the filed immediately prior hereto in the Town Clerk’s
Office of said Town of West Hartford, Connecticut entitled “Property Proposed To
Be Conveyed From Phoenix Mutual Life Ins. Co. to State of Connecticut Asylum
Ave., Trout Brook Dr. & Lawler Rd. West Hartford Connecticut Scale 1” = 100’
April 1961 F. Perry Close Civil Engineer”.

 

Less and excepting therefrom all that certain real property set forth in a
Transfer of Custody and Control from the University of Connecticut to the
Department of Environmental Protection, of the State of Connecticut dated
December 9, 1980 and recorded March 11, 1981 in Volume 765 at Page 102 of the
West Hartford Land Records.

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

 

Form 5030009-A (5-18-17)            Page 5 of 9ALTA Commitment for Title
Insurance (8-1-16)
Connecticut – Schedule A

 

 

[tv506832_ex10-1img1.jpg]

ALTA Commitment for Title Insurance

 

ISSUED BY

 

First American Title Insurance Company

Schedule BI & BII

 

Commitment No.: HART4020367

 

SCHEDULE B, PART I

 

Requirements

 

All of the following Requirements must be met:

 

1.The Proposed Insured must notify the Company in writing of the name of any
party not referred to in this Commitment who will obtain an interest in the Land
or who will make a loan on the Land. The Company may then make additional
Requirements or Exceptions.

 

2.Pay the agreed amount for the estate or interest to be insured.

 

3.Pay the premiums, fees, and charges for the Policy to the Company.

 

4.Documents satisfactory to the Company that convey the Title or create the
Mortgage to be insured, or both, must be properly authorized, executed,
delivered, and recorded in the Public Records

 

5.The Seller/Borrower must execute the Company’s Owner's Affidavit

 

6.If there is a current survey of the Land, the Seller/Borrower must complete
the survey update portion of the Company’s Owner's Affidavit. The survey must be
submitted, and any adverse matters shown on the survey must be excepted on
Schedule B.

 

7.If labor or materials have been supplied to the premises within the 90 days
prior to and including the Date of Policy, or if labor and/or materials have
been contracted for future construction or if any contractor has been hired for
contemplated work, service or materials, the Company’s applicable affidavits,
indemnities, subordinations and/or lien waiver forms must be fully completed and
submitted prior to closing, all in accordance with the Company’s current
underwriting standards and guidelines.

 

8.If there are tenants or parties in possession other than recorded leases shown
in Schedule B, rights of those tenants and parties in possession must be
excepted on Schedule B.

 

9.All municipal taxes, special tax district taxes, water and sewer use charges,
and municipal and private association charges and/or assessments including
common interest community common charges and special assessments must be paid
current to date of policy.

 

10.Authority documentation for the transaction and the entities involved as may
be required by the Company.

 

11.The matters set forth in the following exceptions must be paid and released
of record at or prior to Date of Policy:

 

NONE.

 

12.The following requirements must be met at or prior to the Date of Policy:

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

  

Form 5030009-BI&BII (5-17-17)            Page 7 of 9ALTA Commitment for Title
Insurance (8-1-16)
Connecticut – Schedule BI & BII

 

 

[tv506832_ex10-1img1.jpg] 

ALTA Commitment for Title Insurance

 

ISSUED BY

 

First American Title Insurance Company

 

Schedule BI & BII

 

Commitment No.: HART4020367

 

SCHEDULE B, PART II

 

Exceptions

 

THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR
LIMITATION CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE
EXTENT THAT THE SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION
VIOLATES STATE OR FEDERAL LAW BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL
ORIENTATION, GENDER IDENTITY, HANDICAP, FAMILIAL STATUS, OR NATIONAL ORIGIN.

 

The Policy will not insure against loss or damage resulting from the terms and
provisions of any lease or easement identified in Schedule A, and will include
the following Exceptions unless cleared to the satisfaction of the Company:

 

1.Any defect, lien, encumbrance, adverse claim, or other matter that appears for
the first time in the Public Records or is created, attaches, or is disclosed
between the Commitment Date and the date on which all of the Schedule B, Part
I—Requirements are met.

 

2.Rights or claims of parties other than the insured in actual possession or
under unrecorded leases of any or all of the land.

 

3.Easements or claims of easements not shown by the public records,
encroachments, violations, variations or adverse circumstances affecting the
Title that would be disclosed by an accurate survey of the Land.

 

4.Any lien or right to a lien, for services, labor or material heretofore or
hereafter furnished, imposed by law and not shown by the public records.

 

5.Liens for taxes and assessments which become due and payable subsequent to
date of policy.

 

6.Real Estate Taxes to the Town of West Hartford on the List of October 1, 2017,
and thereafter. NOTE: The Property is currently tax exempt.

 

7.Water and sewer use charges as may be due The Metropolitan District. Please
call (860) 278-7850.

 

8.Possible drainage rights if favor of Saint Joseph College Corporation as
referenced in deed from Phoenix Mutual Life Insurance Company to the State of
Connecticut dated June 27, 1961 and recorded in Volume 333 at Page 433 of the
West Hartford Land Records. (Affects Parcel 2)

 

9.Agreement by and between Phoenix Mutual Life Insurance Company and The
Metropolitan District dated October 31, 1955 and recorded in Volume 285 at Page
144 of the West Hartford Land Records.

 

10.Easement in favor of the Town of West Hartford dated September 11, 1990 and
recorded in Volume 1532 at Page 59 of the West Hartford Land Records. (Affects
Parcel 1)

 

11.Right of Entry in favor of the Connecticut Department of Transportation and
the Town of West Hartford dated April 6, 1990 and recorded in Volume 1544 at
Page 277 of the West Hartford Land Records. (Affects Parcel 1)

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

  

Form 5030009-BI&BII (5-17-17)            Page 8 of 9ALTA Commitment for Title
Insurance (8-1-16)
Connecticut – Schedule BI & BII

 

 

12.Easement in favor of the Town of West Hartford dated July 9, 1991 and
recorded in Volume 1622 at Page 134 of the West Hartford Land Records. (Affects
Parcel 3)

 

13.Connection Charge Agreement between the University of Connecticut and the
Metropolitan District dated September 12, 2000 and recorded in Volume 2653 at
Page 263 of the West Hartford Land Records. (Affects Parcel 1)

 

14.Conditions of Special Use Permit granted by the West Hartford Town Plan and
Zoning Commission dated July 17, 2006 and recorded in Volume 3975 at Page 201 of
the West Hartford Land Records; as amended by Amendment dated and recorded March
24, 2009 in Volume 4377 at Page 363 of said Land Records; as amended by
Amendment dated May 21, 2013 and recorded in Volume 4796 at Page 410 of said
Land Records. (Affects Parcel 2)

 

15.Electric Distribution Easement in favor of The Connecticut Light and Power
Company dated December 13, 2011 and recorded in Volume 4637 at Page 201 of the
West Hartford Land Records. (Affects Parcel 1)

 

16.The following matters as shown on Map No. 1028 on file in the West Hartford
Town Clerk's office:

 

a)42” R.C. Pipe Storm Sewer (Affects Parcel 2);

b)15” Cond. Outlet (Affects Parcel 2 ); and

c)Trout Brook running through the premises (Affects Parcels 1 and 2

 

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued
by First American Title Insurance Company. This Commitment is not valid without
the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule
A; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and a
counter-signature by the Company or its issuing agent that may be in electronic
form.

  

Form 5030009-BI&BII (5-17-17)            Page 9 of 9ALTA Commitment for Title
Insurance (8-1-16)
Connecticut – Schedule BI & BII

 

 

SCHEDULE 3.5

 

Fence Contract

 

 36 

 

 

 

Cornerstone Fence &Ornamental Gate, LLC

266 Reservoir Ave

Meriden, CT 06451 US

(203) 237-4283

sharon.cfllc@gmail.com

www.cornerstonefence.info

 

INVOICE

 

BILL TO

Katie Milardo

Uconn Facilities Operation and

Building Services

25 Ledoyt Road- Unit 3252

Storrs, CT 06269

INVOICE #

DATE

DUE DATE

TERMS

76133

04/20/2018

04/20/2018

Due on receipt

 

 

SALES REP

SL

 

ACTIVITY  AMOUNT        DAS contract #13PSX0250             Includes the
materials and labor necessary to install 3307 lineal feet of 6 foot high 11 1/2
gauge galvanized temporary fencing with driven posts every 10 feet according to
revised plan and as discussed on site. Five -12 foot double swing gates with 3”
posts set in concrete are included. The price is good for 12 months. If the
fencing is needed beyond that time frame it would renew at the same cost.
Removal is included. Cornerstone will mark the area out and contact CBYD. Work
can be completed within 2 weeks ARO. Sincerely, Steve Litke             Fencing
Non-taxable   18,975.00  3300 lineal feet of six foot high 11 1/2 gauge
galvanized chain link with 2” posts every 10 feet @$5.75/ft             Fencing
Non-taxable   4,000.00  5- 12-15 foot double swing gates with 3” posts @ $800.00
ea             Fencing Non-taxable   675.00  Compressor- 3 days at $225.00/day 
           Fencing Non-taxable   13,350.00  Labor 6 days 4 men @ $2,225.00/day 
           Signed:      Steven Litke      PO# 187966      WO# 180409-027998-003 
    JOB COMPLETED 4/20/18             Thank you for your business!
                               BALANCE DUE  $37,000.00 

 

 

 

 

SCHEDULE 8.1.1

 

Form of Quitclaim Deed

 

 37 

 

 

SCHEDULE 8.1.1

 

Form of Quit Claim Deed

 

After recording, please return to:

_________________________

_________________________

_________________________

 

QUIT-CLAIM DEED

 

To All People to whom these Presents shall come, Greeting:

 

KNOW YE, that THE STATE OF CONNECTICUT, acting by and through _________________
(“Releasor”), for divers good causes and considerations thereunto moving,
received to its full satisfaction of the SEVEN STARS CLOUD GROUP, INC., a Nevada
corporation, having a business address of 55 Broadway, 19th Floor, New York, NY
10007 (“Releasee”), has remised, released, and forever quit-claimed and does by
these presents, for itself and its successors and assigns, justly and absolutely
remise, release and forever QUIT-CLAIM unto it, the said Releasee, its
successors and assigns forever, all such right and title as it, the said
Releasor, has or ought to have in or to that certain piece or parcel of land
with the improvements thereon and appurtenances thereto located in the Town of
West Hartford, County of Hartford and State of Connecticut, more particularly
described in Schedule A attached hereto and made a part hereof.

 

TO HAVE AND TO HOLD the Premises unto it, the said Releasee, and to its
successors and assigns, to the only use and behoof of it, its successors and
assigns forever, so that neither it, the said Releasor, nor any person or
persons in its name and behalf, shall or will hereafter claim or demand any
right or title to the Premises or any part thereof, but they and every one of
them shall by these presents be excluded and forever barred.

 

The premises are a portion of those conveyed to the State of Connecticut by
virtue of a Deed from Phoenix Mutual Life Insurance Company, dated June 27,
1961, and recorded in Volume 333 at Page 433 of the West Hartford Land Records.

 

 

 

 

IN WITNESS WHEREOF, it, Releasor, has hereunto caused its name to be set this __
day of ____, __.

 

Signed, Sealed and Delivered     in the presence of:   THE STATE OF CONNECTICUT,
    Acting by and through     The University of Connecticut             By:    
            Its       Duly Authorized       STATE OF CONNECTICUT )     ):   ss.
  ____________ _______, ______ COUNTY OF HARTFORD )  

 

Personally Appeared, _____________________________, __________________________
of THE UNIVERSITY OF CONNECTICUT, a constituent unit of the state system of
public higher education of the State of Connecticut, signer and sealer of the
foregoing instrument, and acknowledged the same to be his free act and deed as
such __________________, and the free act and deed of said Releasor, before me.

 

      Notary Public   My Commission Expires: _____________   Commissioner of the
Superior Court

 

APPROVED:

 

ATTORNEY GENERAL

OF THE STATE OF CONNECTICUT

 

By:     Name:     Title:    

 

 

 

 

SCHEDULE A

 

All those certain pieces or parcels of land, together with the buildings and
improvements thereon, situated in the Town of West Hartford, County of Hartford,
and State of Connecticut, more particularly bounded and described as follows, to
wit:

 

PARCEL 1:

 

SOUTHERLY:   by Asylum Avenue, 1303.30 feet;       WESTERLY:   by Lots Number
31, 30, 29, 28, 27, 26, 25, 24, 23, 22,21 and 20 on a Map on file in the Town
Clerk's Office in said Town of West Hartford entitled “Map of Sunny Slope
Property of Sunny Slope Inc. West Hartford, Conn. Scale 1" = 100' Nov. 1927 F.B.
Chamberlin C.E.” 955.31 feet;       NORTHERLY:   by a portion of Lot 14 and all
of Lots 15 and 16 on a Map on file in the Town Clerk's Office in said Town of
West Hartford entitled “Property of Thomas Lawler, Inc. Lawler Road West
Hartford, Conn. March 1951 Scale 1" = 100' P. Martelli Civil Eng'r.”, 237.30
feet;       WESTERLY AGAIN:   by Lot 16 on said Map entitled “Property of Thomas
Lawler, Inc. Lawler Road West Hartford, Conn. March 1951 Scale 1" = 100' P.
Martelli Civil Eng'r.”, 157.74 feet;       NORTHERLY AGAIN:   by Lawler Road,
763.87 feet;       NORTH-EASTERLY:   by the curve connecting Lawler Road and
Trout Brook Drive, 27.08 feet;       EASTERLY:   by Trout Brook Drive, 1389.33
feet;       SOUTH-EASTERLY:   by the curve connecting Trout Brook Drive and
Asylum Avenue, 31.42 feet.       PARCEL 2:           SOUTHERLY:   by Asylum
Avenue, 560.83 feet;       SOUTH-WESTERLY:   by the curve connecting Asylum
Avenue and Trout Brook Drive, 31.42 feet;       WESTERLY:   by Trout Brook
Drive, 1362.81 feet;

 

 

 

 

NORTH-WESTERLY:   by the curve connecting Trout Brook Drive and Lawler Road,
48.24 feet;       NORTHERLY:   by Lawler Road, 760.85 feet;       EASTERLY:   by
Lot 12 on a Map on file in the Town Clerk's Office in said Town of West Hartford
entitled “Corrected Map of Dryads Grove Section A West Hartford, Conn. property
of Thomas Lawler, Inc. 1" = 40' Sept. 1943 Batchelor & Barker Eng'rs.” 144.37
feet;       NORTHERLY AGAIN:   by Lot 12 and a portion of Lot 10 on said Map
entitled “Corrected Map of Dryads Grove Section A West Hartford, Conn. property
of Thomas Lawler, Inc. 1" = 40' Sept. 1943 Batchelor & Barker Eng'rs.”, 124.54
feet;       EASTERLY AGAIN:   by land now or formerly of Saint Joseph College
Corporation, 1443.47 feet.

 

All as shown on a Map to be filed in the Town Clerk's Office of said Town of
West Hartford, Connecticut entitled “Property Proposed To Be Conveyed From
Phoenix Mutual Life Ins. Co. to State of Connecticut Asylum Ave., Trout Brook
Dr. & Lawler Rd. West Hartford Connecticut Scale 1” = 100' April1961 F. Perry
Close Civil Engineer”.

 

Less and excepting therefrom all that certain real property set forth in a
Transfer of Custody and Control from the University of Connecticut to the
Department of Environmental Protection, of the State of Connecticut dated
December 9, 1980 and recorded March 11, 1981 in Volume 765 at Page 102 of the
West Hartford Land Records.

 

 

 

 

SCHEDULE 13.19

 

Required State of Connecticut Contract Provisions

 

Required Contract Provisions - State of Connecticut: References in this Schedule
to “Contract” or “Agreement” shall mean this Purchase and Sale Agreement and
references to “Contractor” shall mean Purchaser.

 

1.            Statutory Authority. Connecticut General Statutes §§ 4a-52a,
10a-104, 10a-108, 10a-109d (a)(5) and/or 10a-15lb, provide the University with
authority to enter into contracts in the pursuit of its mission.

 

2.            Governing Law. See Section 13.17.

 

3.            Indemnification. See Section 11.4.

 

4.            Claims. The Contractor agrees that the sole and exclusive means
for the presentation of any claim against the State of Connecticut or the
University of Connecticut arising from this Agreement shall be in accordance
with Chapter 53 of the Connecticut General Statutes (Claims Against the State)
and the Contractor further agrees not to initiate any legal proceedings in any
state or federal court in addition to, or in lieu of, said Chapter 53
proceedings.

 

5.            State Nondiscrimination Provisions.

 

1.          Nondiscrimination

 

(a)            For purposes of this Section, the following terms are defined as
follows:

 

i.“Commission” means the Commission on Human Rights and Opportunities;

 

ii.“Contract” and “contract” include any extension or modification of the
Contract or contract;

 

iii.“Contractor” and “contractor” include any successors or assigns of the
Contractor or contractor;

 

iv.“Gender identity or expression” means a person's gender-related identity,
appearance or behavior, whether or not that gender-related identity, appearance
or behavior is different from that traditionally associated with the person's
physiology or assigned sex at birth, which gender-related identity can be shown
by providing evidence including, but not limited to, medical history, care or
treatment of the gender-related identity, consistent and uniform assertion of
the gender-related identity or any other evidence that the gender-related
identity is sincerely held, part of a person's core identity or not being
asserted for an improper purpose.

 

v.“good faith” means that degree of diligence which a reasonable person would
exercise in the performance of legal duties and obligations;

 

 38 

 

 

vi.“good faith efforts” shall include, but not be limited to, those reasonable
initial efforts necessary to comply with statutory or regulatory requirements
and additional or substituted efforts when it is determined that such initial
efforts will not be sufficient to comply with such requirements;

 

vii.“marital status” means being single, married as recognized by the State of
Connecticut, widowed, separated or divorced;

 

viii.“mental disability” means one or more mental disorders, as defined in the
most recent edition of the American Psychiatric Association's “Diagnostic and
Statistical Manual of Mental Disorders”, or a record of or regarding a person as
having one or more such disorders;

 

ix.“minority business enterprise” means any small contractor or supplier of
materials fifty-one percent or more of the capital stock, if any, or assets of
which is owned by a person or persons: (1) who are active in the daily affairs
of the enterprise, (2) who have the power to direct the management and policies
of the enterprise, and (3) who are members of a minority, as such term is
defined in subsection (a) of Conn. Gen. Stat. § 32-9n; and

 

x.“public works contract” means any agreement between any individual, firm or
corporation and the State or any political subdivision of the State other than a
municipality for construction, rehabilitation, conversion, extension, demolition
or repair of a public building, highway or other changes or improvements in real
property, or which is financed in whole or in part by the State, including, but
not limited to, matching expenditures, grants, loans, insurance or guarantees.

 

For purposes of this Section, the terms “Contract” and “contract” do not include
a contract where each contractor is (1) a political subdivision of the state,
including, but not limited to, a municipality, unless the contract is a
municipal public works contract or quasi-public agency project contract, (2) any
other state, including but not limited to any federally recognized Indian tribal
governments, as defined in Conn. Gen. Stat. § 1-267, (3) the federal government,
(4) a foreign government, or (5) an agency of a subdivision, agency, state or
government described in the immediately preceding enumerated items (1), (2),
(3), or (4).

 

(b)(1) The Contractor agrees and warrants that in the performance of the
Contract such Contractor will not discriminate or permit discrimination against
any person or group of persons on the grounds of race, color, religious creed,
age, marital status, national origin, ancestry, sex, gender identity or
expression, intellectual disability, mental disability or physical disability,
including, but not limited to, blindness, unless it is shown by such Contractor
that such disability prevents performance of the work involved, in any manner
prohibited by the laws of the United States or of the State of Connecticut; and
the Contractor further agrees to take affirmative action to insure that
applicants with job-related qualifications are employed and that employees are
treated when employed without regard to their race, color, religious creed, age,
marital status, national origin, ancestry, sex, gender identity or expression,
intellectual disability, mental disability or physical disability, including,
but not limited to, blindness, unless it is shown by the Contractor that such
disability prevents performance of the work involved; (2) the Contractor agrees,
in all solicitations or advertisements for employees placed by or on behalf of
the Contractor, to state that it is an “affirmative action equal opportunity
employer” in accordance with regulations adopted by the Commission; (3) the
Contractor agrees to provide each labor union or representative of workers with
which the Contractor has a collective bargaining Agreement or other contract or
understanding and each vendor with which the Contractor has a contract or
understanding, a notice to be provided by the Commission, advising the labor
union or workers' representative of the Contractor's commitments under this
section and to post copies of the notice in conspicuous places available to
employees and applicants for employment; (4) the Contractor agrees to comply
with each provision of this Section and Conn. Gen. Stat. §§ 46a-68e and 46a-68f
and with each regulation or relevant order issued by said Commission pursuant to
Conn. Gen. Stat. §§ 46a-56, 46a-68e, 46a-68f and 46a-86; and (5) the Contractor
agrees to provide the Commission on Human Rights and Opportunities with such
information requested by the Commission, and permit access to pertinent books,
records and accounts, concerning the employment practices and procedures of the
Contractor as relate to the provisions of this Section and Conn. Gen. Stat. §
46a-56. If the contract is a public works contract, municipal public works
contract or contract for a quasi-public agency project, the Contractor agrees
and warrants that he or she will make good faith efforts to employ minority
business enterprises as subcontractors and suppliers of materials on such public
works or quasi-public agency projects.

 



 39 

 

 

(c)Determination of the Contractor's good faith efforts shall include, but shall
not be limited to, the following factors: The Contractor's employment and
subcontracting policies, patterns and practices; affirmative advertising,
recruitment and training; technical assistance activities and such other
reasonable activities or efforts as the Commission may prescribe that are
designed to ensure the participation of minority business enterprises in public
works projects.

 

(d)The Contractor shall develop and maintain adequate documentation, in a manner
prescribed by the Commission, of its good faith efforts.

 

(e)The Contractor shall include the provisions of subsection (b) of this Section
in every subcontract or purchase order entered into in order to fulfill any
obligation of a contract with the State and in every subcontract entered into in
order to fulfill any obligation of a municipal public works contract for a
quasi-public agency project, and such provisions shall be binding on a
subcontractor, vendor or manufacturer unless exempted by regulations or orders
of the Commission. The Contractor shall take such action with respect to any
such subcontract or purchase order as the Commission may direct as a means of
enforcing such provisions including sanctions for noncompliance in accordance
with Conn. Gen. Stat. § 46a-56 as amended; provided if such Contractor becomes
involved in, or is threatened with, litigation with a subcontractor or vendor as
a result of such direction by the Commission regarding a State contract, the
Contractor may request the State of Connecticut to enter into any such
litigation or negotiation prior thereto to protect the interests of the State
and the State may so enter.

 

(f)The Contractor agrees to comply with the regulations referred to in this
Section as they exist on the date of this Contract and as they may be adopted or
amended from time to time during the term of this Contract and any amendments
thereto.

 

 40 

 

 

(g)(1) The Contractor agrees and warrants that in the performance of the
Contract such Contractor will not discriminate or permit discrimination against
any person or group of persons on the grounds of sexual orientation, in any
manner prohibited by the laws of the United States or the State of Connecticut,
and that employees are treated when employed without regard to their sexual
orientation; (2) the Contractor agrees to provide each labor union or
representative of workers with which such Contractor has a collective bargaining
Agreement or other contract or understanding and each vendor with which such
Contractor has a contract or understanding, a notice to be provided by the
Commission on Human Rights and Opportunities advising the labor union or
workers' representative of the Contractor's commitments under this section, and
to post copies of the notice in conspicuous places available to employees and
applicants for employment; (3) the Contractor agrees to comply with each
provision of this section and with each regulation or relevant order issued by
said Commission pursuant to Conn. Gen. Stat. § 46a-56; and (4) the Contractor
agrees to provide the Commission on Human Rights and Opportunities with such
information requested by the Commission, and permit access to pertinent books,
records and accounts, concerning the employment practices and procedures of the
Contractor which relate to the provisions of this Section and Conn. Gen. Stat. §
46a-56.

 

(h)The Contractor shall include the provisions of the foregoing paragraph in
every subcontract or purchase order entered into in order to fulfill any
obligation of a contract with the State and such provisions shall be binding on
a subcontractor, vendor or manufacturer unless exempted by regulations or orders
of the Commission. The Contractor shall take such action with respect to any
such subcontract or purchase order as the Commission may direct as a means of
enforcing such provisions including sanctions for noncompliance in accordance
with Conn. Gen. Stat. § 46a-56 as amended; provided, if such Contractor becomes
involved in, or is threatened with, litigation with a subcontractor or vendor as
a result of such direction by the Commission regarding a State contract, the
Contractor may request the State of Connecticut to enter into any such
litigation or negotiation prior thereto to protect the interests of the State
and the State may so enter.

 

6.             State Executive Orders This Contract is subject to the provisions
of Executive Order No. Three of Governor Thomas J. Meskill, promulgated June 16,
1971, concerning labor employment practices, Executive Order No. Seventeen of
Governor Thomas J. Meskill, promulgated February 15, 1973, concerning the
listing of employment openings and Executive Order No. Sixteen of Governor John
G. Rowland promulgated August 4, 1999, concerning violence in the workplace, all
of which are incorporated into and are made a part of the Contract as if they
had been fully set forth in it. The Contract may also be subject to Executive
Order No. 14 of Governor M. Jodi Rell, promulgated April 17, 2006, concerning
procurement of cleaning products and services and to Executive Order No. 49 of
Governor Dannel P. Malloy, promulgated May 22, 2015, mandating disclosure of
certain gifts to public employees and contributions to certain candidates for
office. If Executive Order 14 and/or Executive Order 49 are applicable, they are
deemed to be incorporated into and are made a part of the Contract as if they
had been fully set forth in it. At the Contractor's request, the University of
Connecticut or the Department of Administrative Services shall provide a copy of
these orders to the Contractor.

 

7.Insurance See Section 11.6.

 

 41 

 

 

8.Termination for Convenience

 

INTENTIONALLY DELETED.

 

9.Termination for Cause

 

See Section 10.2

 

10.           Force Majeure. If the performance of obligations under this
Agreement are rendered impossible or hazardous or is otherwise prevented or
impaired due to illness, accident, Act(s) of God, riots, strikes, labor
difficulties, epidemics, earthquakes, and/or any other cause or event, similar
or dissimilar, beyond the control of the Contractor, then each party's
obligations to the other under this Agreement shall be excused and neither party
shall have any liability to the other under or in connection with this
Agreement.

 

11.          Power to Execute. The individual signing this Agreement on behalf
of the Contractor certifies that s/he has full authority to execute the same on
behalf of the Contractor and that this Agreement has been duly authorized,
executed and delivered by the Contractor and is binding upon the Contractor in
accordance with its terms.

 

12.          Entire Agreement and Amendment. This Agreement is the entire
agreement between the Contractor and the University and supersedes and rescinds
all prior agreements relating to the subject matter hereof. This Agreement may
be amended only in writing signed by both the Contractor and the University. The
Contractor indicates it has read and freely signed this Agreement, which shall
take effect as a sealed instrument. The Contractor further certifies that the
terms of this agreement are legally binding and its duly authorized
representative has signed this agreement after having carefully read and
understood the same.

 

13.Whistleblowing

 

This Agreement may be subject to the provisions of Section 4-61dd of the
Connecticut General Statutes. In accordance with this statute, if an officer,
employee or appointing authority of the Purchaser takes or threatens to take any
personnel action against any employee of Purchaser in retaliation for such
employee’s disclosure of information to any employee of the contracting state or
quasi-public agency or the Auditors of Public Accounts or the Attorney General
under the provisions of subsection (a) of such statute, Purchaser shall be
liable for a civil penalty of not more than five thousand dollars for each
offense, up to a maximum of twenty per cent of the value of this Agreement. Each
violation shall be a separate and distinct offense and in the case of a
continuing violation, each calendar day’s continuance of the violation shall be
deemed to be a separate and distinct offense. The State may request that the
Attorney General bring a civil action in the Superior Court for the Judicial
District of Hartford to seek imposition and recovery of such civil penalty. In
accordance with subsection (f) of such statute, each large state contractor, as
defined in the statute, shall post a notice of the provisions of the statute
relating to large state contractors in a conspicuous place which is readily
available for viewing by the employees of the Purchaser.

 

 42 

 

 

14.           SEEC Campaign Contribution Restrictions (Required For Contracts
$50,000 or More in a calendar year or a series with a value of $100,000 or
more).

 

For all State contracts as defined in Public Act 10-01 having a value in a
calendar year of $50,000 or more or a combination or series of such agreements
or contracts having a value of $100,000 or more, the authorized signatory to
this Agreement expressly acknowledges receipt of the State Elections Enforcement
Commission's Notice advising state contractors of state campaign contribution
and solicitation prohibitions, and will inform its principals of the contents of
the Notice, referenced herein (or attached hereto as Exhibit A).

 

 43 

 

 

EXHIBIT A

CONNECTICUT STATE ELECTIONS ENFORCEMENT COMMISSION

EXHIBIT A - SEEC NOTICE

Rev. 1/11

 

[tv506832_ex10-1img2.jpg] 



 

 

NOTICE TO EXECUTIVE BRANCH STATE CONTRACTORS AND PROSPECTIVE STATE CONTRACTORS
OF CAMPAIGN CONTRIBUTION AND SOLICITATION LIMITATIONS

 

This notice is provided under the authority of Connecticut General Statutes
§9-612(g)(2), as amended by P.A. 10-1, and is for the purpose of informing state
contractors and prospective state contractors of the following law (italicized
words are defined on the reverse side of this page).

 



 

CAMPAIGN CONTRIBUTION AND SOLICITATION LIMITATIONS



 

 

No state contractor, prospective state contractor, principal of a state
contractor or principal of a prospective state contractor, with regard to a
state contract or state contract solicitation with or from a state agency in the
executive branch or a quasi-public agency or a holder, or principal of a holder
of a valid prequalification certificate, shall make a contribution to (i) an
exploratory committee or candidate committee established by a candidate for
nomination or election to the office of Governor, Lieutenant Governor, Attorney
General, State Comptroller, Secretary of the State or State Treasurer, (ii) a
political committee authorized to make contributions or expenditures to or for
the benefit of such candidates, or (iii) a party committee (which includes town
committees).

 

In addition, no holder or principal of a holder of a valid prequalification
certificate, shall make a contribution to (i) an exploratory committee or
candidate committee established by a candidate for nomination or election to the
office of State senator or State representative, (ii) a political committee
authorized to make contributions or expenditures to or for the benefit of such
candidates, or (iii) a party committee.

 

On and after January 1, 2011, no state contractor, prospective state contractor,
principal of a state contractor or principal of a prospective state contractor,
with regard to a state contract or state contract solicitation with or from a
state agency in the executive branch or a quasi-public agency or a holder, or
principal of a holder of a valid prequalification certificate, shall knowingly
solicit contributions from the state contractor's or prospective state
contractor's employees or from a subcontractor or principals of the
subcontractor on behalf of (i) an exploratory committee or candidate committee
established by a candidate for nomination or election to the office of Governor,
Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State
or State Treasurer, (ii) a political committee authorized to make contributions
or expenditures to or for the benefit of such candidates, or (iii) a party
committee.

 

DUTY TO INFORM

 

State contractors and prospective state contractors are required to inform their
principals of the above prohibitions, as applicable, and the possible penalties
and other consequences of any violation thereof.

 

PENAL TIES FOR VIOLATIONS

 

Contributions or solicitations of contributions made in violation of the above
prohibitions may result in the following civil and criminal penalties:

 

Civil penalties–Up to $2,000 or twice the amount of the prohibited contribution,
whichever is greater, against a principal or a contractor. Any state contractor
or prospective state contractor which fails to make reasonable efforts to comply
with the provisions requiring notice to its principals of these prohibitions and
the possible consequences of their violations may also be subject to civil
penalties of up to $2,000 or twice the amount of the prohibited contributions
made by their principals.

 

Criminal penalties–Any knowing and willful violation of the prohibition is a
Class D felony, which may subject the violator to imprisonment of not more than
5 years, or not more than $5,000 in fines, or both.

 

 44 

 

 

CONTRACT CONSEQUENCES

 

In the case of a state contractor, contributions made or solicited in violation
of the above prohibitions may result with the contract being voided.

 

In the case of a prospective state contractor, contributions made or solicited
in violation of the above prohibitions shall result in the contract described in
the state contract solicitation not being awarded to the prospective state
contractor, unless the State Elections Enforcement Commission determines that
mitigating circumstances exist concerning such violation.

 

The State shall not award any other state contract to anyone found in violation
of the above prohibitions for a period of one year after the election for which
such contribution is made or solicited, unless the State Elections Enforcement
Commission determines that mitigating circumstances exist concerning such
violation.

 

Additional information may be found on the website of the State Elections
Enforcement Commission, www.ct.gov/seec. Click on the link to
“Lobbyist/Contractor Limitations.”

 

DEFINITIONS

 

“State contractor” means a person, business entity or nonprofit organization
that enters into a state contract. Such person, business entity or nonprofit
organization shall be deemed to be a state contractor until December
thirty-first of the year in which such contract terminates. “State contractor”
does not include a municipality or any other political subdivision of the state,
including any entities or associations duly created by the municipality or
political subdivision exclusively amongst themselves to further any purpose
authorized by statute or charter, or an employee in the executive or legislative
branch of state government or a quasi-public agency, whether in the classified
or unclassified service and full or part-time, and only in such person's
capacity as a state or quasi-public agency employee.

 

“Prospective state contractor” means a person, business entity or nonprofit
organization that (i) submits a response to a state contract solicitation by the
state, a state agency or a quasi-public agency, or a proposal in response to a
request for proposals by the state, a state agency or a quasi-public agency,
until the contract has been entered into, or (ii) holds a valid prequalification
certificate issued by the Commissioner of Administrative Services under section
4a-100. “Prospective state contractor” does not include a municipality or any
other political subdivision of the state, including any entities or associations
duly created by the municipality or political subdivision exclusively amongst
themselves to further any purpose authorized by statute or charter, or an
employee in the executive or legislative branch of state government or a
quasi-public agency, whether in the classified or unclassified service and full
or part-time, and only in such person's capacity as a state or quasi-public
agency employee.

 

“Principal of a state contractor or prospective state contractor” means (i) any
individual who is a member of the board of directors of, or has an ownership
interest of five per cent or more in, a state contractor or prospective state
contractor, which is a business entity, except for an individual who is a member
of the board of directors of a nonprofit organization, (ii) an individual who is
employed by a state contractor or prospective state contractor, which is a
business entity, as president, treasurer or executive vice president, (iii) an
individual who is the chief executive officer of a state contractor or
prospective state contractor, which is not a business entity, or if a state
contractor or prospective state contractor has no such officer, then the officer
who duly possesses comparable powers and duties, (iv) an officer or an employee
of any state contractor or prospective state contractor who has managerial or
discretionary responsibilities with respect to a state contract, (v) the spouse
or a dependent child who is eighteen years of age or older of an individual
described in this subparagraph, or (vi) a political committee established or
controlled by an individual described in this subparagraph or the business
entity or nonprofit organization that is the state contractor or prospective
state contractor.

 

“State contract” means an agreement or contract with the state or any state
agency or any quasi-public agency, let through a procurement process or
otherwise, having a value of fifty thousand dollars or more, or a combination or
series of such agreements or contracts having a value of one hundred thousand
dollars or more in a calendar year, for (i) the rendition of services, (ii) the
furnishing of any goods, material, supplies, equipment or any items of any kind,
(iii) the construction, alteration or repair of any public building or public
work, (iv) the acquisition, sale or lease of any land or building, (v) a
licensing arrangement, or (vi) a grant, loan or loan guarantee. “State contract”
does not include any agreement or contract with the state, any state agency or
any quasi-public agency that is exclusively federally funded, an education loan,
a loan to an individual for other than commercial purposes or any agreement or
contract between the state or any state agency and the United States Department
of the Navy or the United States Department of Defense.

 

“State contract solicitation” means a request by a state agency or quasi-public
agency, in whatever form issued, including, but not limited to, an invitation to
bid, request for proposals, request for information or request for quotes,
inviting bids, quotes or other types of submittals, through a competitive
procurement process or another process authorized by law waiving competitive
procurement.

 

“Managerial or discretionary responsibilities with respect to a state contract”
means having direct, extensive and substantive responsibilities with respect to
the negotiation of the state contract and not peripheral, clerical or
ministerial responsibilities.

 

 45 

 

 

“Dependent child” means a child residing in an individual's household who may
legally be claimed as a dependent on the federal income tax of such individual.

 

“Solicit” means (A) requesting that a contribution be made, (B) participating in
any fund-raising activities for a candidate committee, exploratory committee,
political committee or party committee, including, but not limited to,
forwarding tickets to potential contributors, receiving contributions for
transmission to any such committee or bundling contributions, (C) serving as
chairperson, treasurer or deputy treasurer of any such committee, or (D)
establishing a political committee for the sole purpose of soliciting or
receiving contributions for any committee. Solicit does not include: (i) making
a contribution that is otherwise permitted by Chapter 155 of the Connecticut
General Statutes; (ii) informing any person of a position taken by a candidate
for public office or a public official, (iii) notifying the person of any
activities of, or contact information for, any candidate for public office; or
(iv) serving as a member in any party committee or as an officer of such
committee that is not otherwise prohibited in this section.

 

“Subcontractor” means any person, business entity or nonprofit organization that
contracts to perform part or all of the obligations of a state contractor's
state contract. Such person, business entity or nonprofit organization shall be
deemed to be a subcontractor until December thirty first of the year in which
the subcontract terminates. “Subcontractor” does not include (i) a municipality
or any other political subdivision of the state, including any entities or
associations duly created by the municipality or political subdivision
exclusively amongst themselves to further any purpose authorized by statute or
charter, or (ii) an employee in the executive or legislative branch of state
government or a quasi-public agency, whether in the classified or unclassified
service and full or part-time, and only in such person's capacity as a state or
quasi-public agency employee.

 

“Principal of a subcontractor” means (i) any individual who is a member of the
board of directors of, or has an ownership interest of five per cent or more in,
a subcontractor, which is a business entity, except for an individual who is a
member of the board of directors of a nonprofit organization, (ii) an individual
who is employed by a subcontractor, which is a business entity, as president,
treasurer or executive vice president, (iii) an individual who is the chief
executive officer of a subcontractor, which is not a business entity, or if a
subcontractor has no such officer, then the officer who duly possesses
comparable powers and duties, (iv) an officer or an employee of any
subcontractor who has managerial or discretionary responsibilities with respect
to a subcontract with a state contractor, (v) the spouse or a dependent child
who is eighteen years of age or older of an individual described in this
subparagraph, or (vi) a political committee established or controlled by an
individual described in this subparagraph or the business entity or nonprofit
organization that is the subcontractor.

 

 46 

 

 

REQUIRED SUPPORTING DOCUMENTATION

THAT MUST ACCOMPANY ALL STATE CONTRACTS

 

A.CHRO Nondiscrimination Certification:

 

A Nondiscrimination Certification must be provided by all University contractors
for all contracts/agreements with individuals, corporations and/or other
entities, regardless of type, term, cost or value. A Certification is required
for all original contracts/agreements, as well any subsequent amendments.
Nondiscrimination Certifications must be signed prior to or simultaneous with
the contract execution date by a contractor's authorized official and not
necessarily the contract signatory.

 

The Nondiscrimination Certification forms may be found at:

 

http://www.ct.gov/opm/cwp/view .asp?a=2982&q =390928&opmNav GID = 1806

 

EXEMPTIONS - Pursuant to Public Act No. 09-158, Section 1(a)(5)(d), the entities
listed below are exempt and, therefore, not required to submit a
nondiscrimination certification form when entering into a contract with the
State:

 

1.political subdivisions of the State of Connecticut, including, but not limited
to municipalities;

2.quasi-public agencies, as defined in C.G.S. § 1-120;

3.other states of the United States, including, but not limited to, the District
of Columbia, Puerto Rico, U.S. territories and possessions, and federally
recognized Indian tribal governments, as defined in C.G.S. § 1-267;

4.the federal government;

5.foreign governments; and

6.an agency of a subdivision, agency, state or government listed in items 1-5.

 

B.OPM Ethics Affidavits:

 

For all contracts with a “Value*” of $50,000 or more in a calendar or fiscal
year, the University must also obtain the following affidavits for all
University contracts: [Note: *Value of the contract means the dollar amount (or
equivalent benefit) expended or received by the State in accordance with the
contract.]

 

1.ETHICS FORM 1- a Contractor-executed and notarized Gift and Campaign
Contribution Certification (Office of Policy and Management “OPM” Form 1*)
[*Form 1 is also used with a multi-year contract to update the initial
certification on an annual basis];

 



 47 

 

 

2.ETHICS FORM 3 - a University-executed Certification of State Agency Official
or Employee Authorized to Execute Contract (OPM Form 3) for all
contracts/agreements with a value of $50,000 or more in a calendar or fiscal
year;

 

3.ETHICS FORM 5 - a Contractor-executed Consulting Agreement Affidavit (OPM Form
5) is normally provided with a bid or proposal; however, if it is a sole source
or no-bid contract, it is submitted at the time of contract execution; and

 

4.ETHICS FORM 6 - a Contractor-executed Affirmation of Receipt of State Ethics
Laws Summary must accompany any large State construction or procurement
contracts with a “COST” (expenditure or equivalent benefit) of more than
$500,000. When applicable, Form 6 is also used by a subcontractor or consultant
of the contractor. The subcontractor or consultant submits the form to the
contractor, who then submits it to the awarding State agency.

 

5.ETHICS FORM 7- a Contractor-executed Iran Investment Certification must
accompany any large state contract over $500,000.00 with entities outside the
United States and United States subsidiaries of foreign entities.



 

Execution of Ethics Affidavits: Pursuant to Conn. Gen. Stat. § 4-252(c)(l), all
ethics affidavits must be executed by an official duly authorized to execute the
contract/agreement on behalf of the Contractor and must be signed simultaneous
with contract execution.

 

Ethics Affidavits, Certifications and further definitions, samples and
information may be found at:
http://www.ct.gov/opm/cwp/view.asp?a=2982&q=386038&opmNav GID=1806

 

EXEMPTIONS: Ethics Affidavits and certifications are NOT required for grants or
loans, as such awards are not: (1) large state contracts, as defined by
Connecticut General Statutes § 4-250; (2) State Contracts, as defined by
Executive Order 7C, Paragraph 2(f); or (3) contracts for the purchase of goods
and services, as used in Connecticut General Statutes § 4-81.

 

Affidavits are also NOT required for contracts between a state agency or a
quasi-public state agency and a political subdivision of the State.

 

 48 

 

 

C.Contractor Signing Authority:

 

Required only for contracts involving transactions that must be recorded on town
land records.

 

a.This document indicates that that the person who executes the contract has
authority to sign on behalf of the company. Please note that an individual
cannot authorize themselves to sign on behalf of a company/organization unless
they are the sole owner. The authority must be signed by an officer of the
company if owned by more than one person/entity.

 

b.This document must be signed and dated the same day as the contract but
adopted Prior To the signing of the contract

 

Please be sure to select the proper form in accordance with the contractor's
company structure. Signature Authority forms can be found at UConn's Office of
the General Counsel's contract website. :
http://uconncontracts.uconn.edu/contract-forms-documents/.

   

 49 

 